EU response to the world financial crisis: follow-up of the informal European Council from 7 November and of the G20 Summit from 15 November 2008 - Commission's legislative and work programme for 2009 (debate)
The next item is the joint debate on the EU response to the world financial crisis and the Commission's legislative and work programme for 2009.
President-in-Office of the Council. - (FR) Mr President, Mr President of the Commission, ladies and gentlemen, the effects of the financial crisis on the economy are becoming more clearly apparent. The Commission's autumn forecasts predicted a significant downturn in growth in the European Union for next year. Several Member States have already entered into recession, and, in 2009, economic growth could, at best, remain at zero in the European Union.
Furthermore, financial tensions are beginning to have repercussions on the financing of economic institutions. Public authorities within the Member States are making every effort to ensure continuity in the financing of businesses and households facing the growing risk of credit restrictions.
Europe and its international partners are therefore facing the worst financial crisis since 1929 and they must face up to an economic slowdown on an exceptional scale. As you know, since our last debate on 8 October, the Council Presidency has pursued only one objective and held only one conviction: the essential unity of Europeans in the face of the global financial crisis.
Faced with the threat of a real breakdown in the European financial system, the French Presidency has succeeded in promoting a European action plan to support, as a matter of urgency, financial institutions threatened by the crisis, and together the Member States have decided to guarantee interbank financing and to recapitalise the banks.
The effectiveness of this joint European action was also demonstrated last weekend at the G20 summit meeting of Heads of State or Government in Washington, attended by President Barroso. Europe, represented by the President of the Council, President Sarkozy, and by the President of the European Commission, Mr Barroso, initiated this historic summit. It demonstrated great unity in giving the Council Presidency, on 7 November, clear positions to defend with our major partners.
We can now feel very pleased about the outcome of this approach, since the summit's conclusions keep the main issues that Europe upholds - that is, transparency and responsibility - central to the functioning of the international financial system. We have also achieved positive decisions in line with the European Union's proposals, such as registration of rating agencies, the principle of monitoring or regulating all the activities of financial institutions, and linking remuneration with the avoidance of excessive risk taking.
For the first time all the major economic and financial institutions have agreed to respond strongly in order to avoid a recurrence of a crisis of this magnitude. They have all agreed on an ambitious plan of action, which the Finance Ministers will have to spell out in detail in the weeks to come.
The European Union will obviously have to continue to bring all its weight to bear in international discussions. You know that you can count on the French Presidency to promote European unity and thereby to offer a common ambition with regard to fundamental reforms on all the issues identified in Washington. We are counting, of course, on the Czech Presidency to take these initiatives forward.
With regard to rating agencies, accounting standards, monitoring of hedge funds, the fight against tax havens, the accountability of private institutions and the reform of multilateral financial institutions, the European Union must continue to speak out strongly in order to achieve definite results.
It must also, in terms of Community legislation, quickly take up its responsibilities by speeding up the adoption of the measures proposed by the Commission regarding the supervision and regulation of banks and rating agencies.
The French Presidency knows that it can count on the full and active involvement of your Parliament and its groups, and for this I am grateful to their chairmen. Europe will thus be able to assume a position of strength at the next international meetings scheduled for 2009.
These initial results in the financial sector are evidence of the effectiveness of Europe's united approach. Nonetheless, they are only one part of the European response to the crisis. Indeed, this united approach must also inspire the European Union and its Member States to respond to the effects of the crisis on economic growth.
The Council Presidency stands firm in its conviction on this issue. Just as in the financial sector, the Member States will not achieve any concrete results in supporting growth unless they cooperate closely with each other, and, beyond that, with their major international partners. The G20 summit delivered a strong message in this respect. We have to involve, on a global scale, all the macroeconomic instruments in order to avoid a long-term slowdown of the economy.
As the situation has developed, the central banks have reacted quickly by reducing interest rates. The Presidency welcomed the European Central Bank's robust decision, at the beginning of November, to reduce its interest rates by 50 basis points, and on several occasions we have applauded the ECB's action in response to the financial crisis and its active participation in the deliberations of the Eurogroup and the European Councils.
With regard to budgetary matters, the G20 has indicated that significant room for manœuvre should be used wherever it exists. The Member States of the European Union have responded to this call by saying that we should use all the room for manoeuvre permitted by the Stability and Growth Pact when there is a sharp turnaround in the economic cycle.
The French Presidency, working closely with the Commission, intends to do everything possible to ensure that national plans in support of the economic cycle are closely coordinated with Community initiatives so as to maximise the economic effects as a whole.
We are expecting, Mr Barroso, new proposals by the end of the month. It is a matter of finding responses that can be applied at Community level and of harnessing all instruments with the capacity to help support the European economic cycle. Certain European budget appropriations - I say this because I was present at the debate in this House - could be rapidly mobilised to respond to the slowdown.
Furthermore, while ensuring the proper functioning of the internal market, we should also ensure that all the flexibility of European state aid rules is used so that the Member States and the European Union give effective support to those economic institutions that are most threatened.
We also want the European Investment Bank to be fully involved in the efforts to support the European economy. Resources, as you know, have already been made available to ensure financing for small and medium-sized enterprises. The support measures should be part of a more global plan, making it possible, in particular, to support the sectors most at threat, as the entire EU car industry is today.
These additional efforts at Community level will need to be actively enhanced at Member State level by means of closely coordinated national recovery measures. Looking ahead to next month's European Council, the Presidency intends to lead the discussion between the Member States on the priorities for such recovery action. Several Member States have said that they were considering support measures for certain sectors of industry.
Such measures must be the result of consultation between partners in order to be fully effective and to preserve the integrity of the internal market, and the Ministers for Economic and Financial Affairs, together with Commissioner Almunia, will prepare the European Council discussion on these themes at their next meeting on 2 December.
Mr President, Mr President of the Commission, ladies and gentlemen, the European Union has shouldered its responsibilities effectively within a few weeks in the face of an unprecedented destabilisation of the world economy. Europeans have managed to unite in the face of immediate danger in order to take effective and urgent action. We must learn all the lessons from this action, which has been crowned with success. This European unity must be preserved so that we continue to act together, so that, faced with our partners and alongside our partners, we press for a fundamental reform of the financial regulatory system, and so that, together, we deal with the turnarounds in the economic cycle.
In this way, we - Council, Commission and Parliament - shall prove together that the European Union has the means to effectively take control of its destiny and to do what all Europeans expect, that is, to act as a global player.
(Applause)
Thank you to the Council's representative, Mr Jean-Pierre Jouyet. I am very pleased to see so many members of the European Commission here. The vast majority of the members of the Commission are present and I now have the pleasure of inviting the President of the Commission to address us.
President of the Commission. - (FR) Mr President, Mr President-in-Office of the Council, ladies and gentlemen, first of all, I should like to commend the European Parliament's excellent decision to organise two debates in one today: on the European management of the global financial crisis, in the wake of the G20 summit in Washington, and on the Commission's work programme for 2009.
This double debate perfectly reflects the political reality to which Europe must respond: rising to the challenge of an emergency whilst resolutely continuing with the fundamental work already begun.
You will therefore not be surprised that the Commission's work programme for 2009 also has a dual purpose: continuity and action in a time of crisis. I shall come back to that.
First of all, however, I should like to return to the assessment of the Washington summit, which was also given by Mr Jouyet on behalf of the French Presidency. Allow me to remind you that the political initiative of starting a global process for reforming the financial system came from Europe, and I think we can congratulate ourselves on that. The European Union was equal to the challenge. It was also from Europe that the key issues in the debate came. I am not going to repeat them as we spoke about them together, in this House, last month.
The guidelines laid down by the extraordinary meeting of the European Council on 7 November, inspired by the joint work of our three institutions, served as a platform for the discussions. The Commission made proposals. The President of the European Parliament, Mr Pöttering, also took part in these discussions, and we worked out a common position. I invite all those who are sometimes inclined to criticise to look at the proposals that we, as Europe, have made and at the results of the G20.
We need, of course, a bit of distance in time to judge whether an event marks a turning point in history, but my feeling - and I should like to convey this to you very openly - is that this first meeting of the G20 Heads of State or Government genuinely marks the beginning of a new era in the collective steering of the global economy, and perhaps more than that, since the crisis has made the protagonists realise the need for a global approach to global problems. That is my feeling.
The Washington summit also laid the foundations for a new global governance based on the principles of a market economy, but an economy as envisaged by Europe is not just a market economy; it is, as we say very often in Europe, a social market economy. That is one of the European Union's assets.
In fact, the G20 reached agreement on four fundamental decisions.
Firstly, not necessarily in terms of importance, but in terms of the order of the decisions, an action plan for the short and medium term to reform the financial markets, to avoid further crises and to protect consumers, savers and investors.
Secondly, the principles of a new global governance to rectify commercial, monetary and budgetary imbalances that are detrimental to the global community.
Thirdly, and this is the question that I believe needs to be discussed most urgently, the need for coordinated action to stimulate the global economy and minimise the consequences of the crisis for the jobs and purchasing power of our fellow citizens.
Fourthly, the need for open markets and the rejection of all protectionism. That, moreover, is why we shall endeavour to reach a consensus by the end of 2008 on ways to conclude the Doha Round for trade and development.
At the same time, the summit has sent out a clear signal, which will, I believe, be very important to Europeans. Economic and financial issues must not be dealt with in ways that are detrimental to the other global challenges, which also call for a collective effort, namely, achieving the Millennium Development Goals, energy security, combating climate change, food safety, the rule of law, combating terrorism, poverty and disease.
I personally emphasised this point. I even said that, in my opinion, it would be obscene to discuss major issues of global finance and ignore the needs of those who do not have enough to eat or do not have access to clean water.
(Applause)
A new chapter in politics is now beginning, and we must write it rapidly and in practical terms. In this sense, we must make matters clear. If Europe has played a major role with its proposals to the G20 and if it has made itself heard, it is because it was united. I should like to say once more how proud I am of the excellent cooperation we have achieved between the French Presidency and the Commission, and also with your institution, the European Parliament.
The European Union now faces a real challenge to continue to speak with one voice. Sometimes it will be difficult, but it is the condition that is vital for our success.
Be that as it may, in Europe we have not been slow to take some very important decisions already. After successive European Councils and debates with the European Parliament, the Commission has already made some important legislative proposals, which are now before the co-legislators. On 29 October we also outlined an economic recovery programme that we are going to formalise with a document that the Commission is to adopt next week.
This is where the Commission's work programme for 2009 comes in. Of course, we have already covered much ground over the past few months. Of course, we are still going to make headway with certain elements by the end of the year, but there will be many things left for us to do next year, too.
This programme contains four priorities on which we were, moreover, broadly in agreement with the views of the European Parliament during the September debate on the annual political strategy for 2009.
The first of these priorities is self-evident: growth and jobs. In 2009, we will initially strive to achieve two things: limiting the consequences of the economic slowdown on jobs and businesses in Europe, and continuing with our reform so as to be better prepared for the post-crisis period. We must apply to the real economy the same approach that we used successfully when the financial crisis erupted: defining clear principles and coordinated measures at European Union level. I think, in fact, that our citizens would not understand if the governments of the 27 and the European institutions, having been able to agree on a common platform to respond to the financial crisis, were not now capable of working out a common platform to respond to the economic crisis. The least we can do, therefore, is to accept the principle of coordination between all the Member States and, of course, with the European institutions.
Such is the framework of the recovery plan that the Commission will present on 26 November under the umbrella of the Lisbon Strategy. We have the instruments in Europe, we have the Lisbon Strategy for growth and employment, we have the Stability and Growth Pact, and we can demonstrate that these instruments, with political will, and especially with European will, can respond to the crisis that we are currently going through.
We are living in exceptional times, and they call for exceptional measures. We need a genuine common strategy to bring together the conditions for an economic recovery, a programme that seeks, above all, to limit the impact of the crisis on citizens - households, workers, entrepreneurs - a programme that uses all available levers - fiscal, structural or regulatory, both at European level and at national level - in a coordinated effort, and on this point also, I want to say how much we have appreciated the cooperation of the European Central Bank up till now.
No Member State, in fact, could emerge from this crisis by means of national measures alone. Our economies are much too interdependent for that. One of the most interesting results of this summit in Washington is that everyone understood that, with globalisation, even those who had been least exposed to financial market integration now know the effect of interdependence. If the entire world is ready to accept the effects of interdependence, we in Europe must not only recognise this interdependence, but must also be able to respond in coordinated and consistent ways.
That is why we believe that we need a budgetary stimulus programme in order to sustain demand, to exploit synergies and to avoid negative chain reactions, a programme of measures that are timely, targeted and temporary: the three 't's'. We need these measures urgently, and that is what we shall propose to our Member States.
I am thinking above all about efforts to encourage training and retraining, to invest more heavily in innovation, interconnectivity and in transforming Europe into a low carbon economy. I am thinking above all of the need to adapt certain sectors of our economy to our other goals of combating climate change. This will be a splendid opportunity to show that the agenda to combat climate change is not an agenda against economic growth. On the contrary, it will perhaps be an agenda that encourages modernisation of European industry.
I am also thinking about increased efforts to reduce administrative costs for businesses and thereby unlocking the potential of SMEs in particular, a central feature of our Better Regulation Review in January 2009.
We are increasingly committed to the goals of better lawmaking, that is, 'better regulation'. We must reduce all unnecessary administrative burdens, especially for small and medium-sized enterprises.
The Social Agenda for opportunities, access and solidarity is also part of the European response to the economic crisis, because there will be social difficulties to be dealt with, we are not denying it, particularly as a result of an increase in the rate of unemployment, which now seems more than likely. That is why we must move forward the Social Agenda. I would emphasise, in particular, the measures to promote consumer interests and to open up the job market to young people, but there will no doubt be many other issues that we shall want to discuss with the European Parliament.
With regard to finance, I am relying on the Members of this House to swiftly adopt the Commission's proposals on capital adequacy, deposit guarantees and rating agencies. It is essential to re-establish a climate of confidence. In 2009, the Commission will take concrete measures to strengthen the regulatory framework of the European financial system. It will look into the regulation, supervision and transparency of financial markets, including the areas mentioned in the Rasmussen and Lehne reports. It will let you have, before the spring Council, the first analyses of the high-level group responsible for financial supervision, which we have set up.
To conclude this first part of the debate, I think that, in spite of their negative effects, crises always have one virtue. They shake up our fixed patterns of thinking and our certainties, giving a certain plasticity to situations and leaving the flexibility necessary for remodelling or reshaping them.
I would like once more to convey to you very sincerely and very openly the feeling that I had in Washington last weekend. I saw an open-mindedness that, frankly, we would not have had a few months ago. It is the crisis that has changed many attitudes. There is now an openness not only among the great powers but also among the emerging powers, towards changing the world and promoting European values: the value of freedom and the value of solidarity. In the case of Europe, I believe that this is the moment for it to make its mark on the course of events.
(Applause)
Mr President of the Commission, thank you for your contribution. I am sure my fellow Members will allow me to observe that, in recent weeks, when you have had to attend a marathon number of sessions, you have always - in my opinion - upheld Community law in a clear manner, as is naturally your duty. This is very important in relation to our governments. You need to meet the demands of the European Parliament, as well as the demands of the various governments. This was clearly so in your case and I would like to thank you on behalf of the European Parliament for your efforts at this difficult time.
on behalf of the PPE-DE Group. - (FR) Mr President, Mr President-in-Office of the Council, Mr President of the European Commission, ladies and gentlemen, the current financial crisis does not, as some people have said, constitute the defeat of capitalism but is well and truly the result of a political error, that is, the inadequacy of rules and controls on the quality of financial products in the US since the 1990s.
It is the result of a lack both of market transparency and of an effective financial markets monitoring body. The centre-right political family is not and never has been in favour of a financial system without rules or arbitrators; we are now paying very dearly for the economic and social consequences of this. What we, the centre-right, advocate for the global economy is the European model of a social market economy, which has proved itself. What we, the centre-right, are asking is that, in difficult times, we focus our attention on the situation of people who work and who save, and on that of entrepreneurs, and especially of small and medium-sized enterprises, who take risks every day to create growth and jobs.
We will only guarantee a future for them if we stand up for our model of society and if we maintain the conditions for a free, fair and transparent market, conscious of our responsibilities and faithful to our values.
Ladies and gentlemen, I would also like to express my Group's great satisfaction that, in this crisis, as in the Georgian crisis this summer, Europe, when it wishes, has a presence in the world, makes itself heard and influences its partners. What I mean here is that Europe, which supports a model of society that is unique in the world and which puts people at the heart of that model of society, is a major tool in the context of globalisation.
The Council Presidency with Mr Sarkozy, supported by the Commission and its President, Mr Barroso, have shown that there can be a common, consistent approach by the 27 Member States, even on very sensitive and complex matters, and that Europe can have an influence on the world if it tries to stand united.
It was thanks to repeated requests from the Council Presidency and the Commission President that the G20 meeting was made possible. This meeting of the richest countries and the emerging economic powers was both a symbolic and a historic event, but it also resulted in concrete measures that our Group strongly supports. The G20 has, indeed, identified the causes of the problem, worked out a strategy and planned a timetable. Disgruntled people say that it is not enough and that it is too late. I have some questions myself, such as why in Europe did we not pre-empt the crisis when the warning signs were already there last year? Why did our supervisory authorities not monitor more closely the quality of US financial products? We have to have an answer to the question of what happened in our big banks, where the top floor did not know what was going on with our computer-game players on the third floor.
It is our duty now to take action to stimulate our economy, to stimulate growth and thus to limit the impact of this crisis on social cohesion. We must simplify the internal market, invest in research, strongly support our SMEs and help families in difficulty. We must do all that without putting a strain on public finances, for example, by considering Euro-bonds as an additional source of funding and by keeping up the impetus of reforms undertaken at national level, which are now more necessary than ever.
Mr President, ladies and gentlemen, in the face of a historic crisis, global governance has made an advance that is also potentially historic. We must go further, while guarding against the danger of protectionism, which is always detrimental to the poorest countries in the world.
It is in times of crisis that we can take brave measures for the future. Mr President of the Commission, it is in a time of crisis that we can change some rules, and only during a time of crisis because, after the crisis, everyone forgets very quickly.
Europe must not deviate from this path. Europe, united, showed that it was able to find solutions to the crises and to help our fellow citizens to overcome this crisis, which will continue to pose huge problems for us during the coming months. I would say to you quite simply that Europe must be united, Europe must be strong, and above all, Mr President of the Commission, that we have felt the symbiotic relationship between the different institutions, Parliament, which I will mention first, the Commission and the Council. That is how we will succeed and set an example to our fellow citizens.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, the fact that the G20 states have held a meeting shows that progress has been made. The fact that they have convened in this way indicates that the world is changing, that we are developing into a multipolar world in which the European Union can, and will, play a central role if it stays united, if we do our homework and if we actually perform the task that we have been set.
Therefore the decisive issue is, President of the Commission, whether we have enough time. From your speech, I understand that you intend to present the measures, which you are going to develop in the Commission in connection with the report from Mr Poul Nyrup Rasmussen, at the spring meeting. That is too late. As far as the hedge funds and the private equity funds are concerned, we want the measures now. If I have understood matters correctly, Mr McCreevy submitted initial measures concerning the banks to the Commission last week. It is only a very small package. If we want credibility, we need to discuss the rating agencies now. We want to discuss the regulation of these agencies as quickly as possible. We want measures in connection with the private equity funds and hedge funds now. We want to discuss managers' salaries now. We want to discuss short selling now. The fact is, people are already getting used to the situation. We are experiencing a financial crisis and large-scale discussions are taking place but the ladies and gentlemen from the world of finance are already taking up their positions again. I would like to read you a short quote from a letter from Mr Ackermann, the Chief Executive Officer of Deutsche Bank, to George W. Bush - two very interesting correspondents. We must prevent, writes Mr Ackermann, the public sector from taking a permanently larger role in the international financial system. No, this must not be prevented, it is precisely this that is the aim of the action which we are now taking, namely that there is more regulation and more international cooperation to enforce this regulation.
We have now reached a decisive crossroads, a decisive point in time when we have to ask ourselves the following question. In the future, will there be stricter requirements, stricter controls and, I might add, legal prohibition of certain types of speculation and abuse or are we protecting banks, are we protecting funds from collapse? They gratefully accept the money and then carry on unimpeded. It is almost like giving a burnt-out gambler, who has lost everything in a casino, more money just for him to happily carry on just as before. No, what we have to find out is who owns the casino, what rules are used for gambling, how the winners are taxed and, most importantly, whether the procedures in the casino are transparent and whether those who are responsible for what goes on there can also be brought to account. That must be our goal. The goal of the EU must be to define its own rules which the EU itself then enforces within the G20 countries and in the international organisations.
Things cannot go on in the same way as before. We must also be clear in our minds that we have a responsibility towards the ordinary citizens of the European Union whose money is used to pay for the disasters that others have caused. I will give you a brief example. Just imagine, Mr Barroso, that you go to your bank. You are one of the better paid people in Europe, just like I am. You go to your bank and say: 'Here is EUR 1 000 and I would like a 25% rate of return.' The man in the bank would reply: 'Mr Barroso, are you feeling unwell? You are usually such a sensible person. You actually seem really rather clever.' However, when Mr Ackermann speaks to his shareholders and says: 'We want returns of 25% this year', he gets a standing ovation. At long last, we have to close the gap between the philosophy of these people and everyday life. It is not acceptable that in international business, dealings are done based on these cool, cold considerations of financial returns alone. In order to achieve this we need the rules to stop this kind of abuse.
(Applause)
If, in the next few months, by the end of this parliamentary term, we have acted sensibly, we will have closed the gap between the business world's perception and what it views as the real world, and what the ordinary people, the people in the companies, perceive as being the real world. The real world in companies is the world in which the money that has been thrown away, and the money for the deficits which the community of states now convening is confronted with and which have to be financed by means of rescue packages amounting to billions of euros, has to be taken from taxpayers' wallets and from the real economy. Therefore we cannot limit ourselves to just rescuing the banks and the funds. Investment in the real economy is also of primary importance. We must secure jobs. We must protect the economy from collapse. Yesterday, my friend Mr Steinmeier presented an interesting plan, a plan which aims to revitalise investment in all national economies in the European Union and which, above all, presents the Commission with one particular question. Can we use the resources that we have already set aside for the next six or seven years for investment in infrastructure, in the Lisbon Process, in research, in qualifications and in setting up a telecommunications infrastructure in Europe? Can we invest them now in order to trigger employment and growth quickly? In my opinion this issue is just as important as regulation of the international financial markets.
I believe that we have reached a turning point. Thank you, Mr President. You pointed out that I might have been wrong about when the Commission will be ready. Be ready before the spring meeting. Be ready soon, because the horse racing will start again in the spring and so Mr McCreevy will once again no longer be here. We need the Commission's measures now, as soon as possible. I expect you to make the relevant proposals here in December.
(Applause)
on behalf of the ALDE Group. - Mr President, I should like to congratulate the President of the Commission: this was the first time the Commission has been represented at such a summit and it is, indeed, very welcome.
I would also like to congratulate the President-in-Office, not only on the excellent work that he has done for the French presidency, but also on his reward, at the presidency of the Autorité des marchés financiers.
If 1989 was a decisive victory for the free market economy, then 2008 must be the year in which we remind ourselves of Adam Smith's warning that unbridled free markets have their limits. Adam Smith, in the Wealth of Nations, foresaw many things, and there are many lessons there for us in what he said.
My group welcomes the success of the G20 meeting. We welcome its commitment to a shared belief that market principles, open trade and investment regimes and effectively regulated financial markets foster the dynamism, innovation and entrepreneurship that is essential for economic growth, employment and the fight against poverty.
After 1929, countries made the mistake of seeking individual salvation. This time we have recognised that salvation must come collectively. Many of the measures proposed in the Commission's work programme for 2009 will help us on that road. I congratulate the Commission on that work programme, especially on the plan to ensure regulation and oversight and transparency of financial actors and significant capital market investors. Free markets thrive on transparency and honesty.
In the current difficulties, some are still seeking scapegoats. They are arguing that warning bells were not sounded. But they were! Otto Graf Lambsdorff and Jacques Delors and others wrote a letter to the Slovenian presidency very early this year warning of the dangers of the overheating of the world economy. Jean-Claude Juncker reminded us last night, in his excellent speech in our debate on the 10th anniversary of the euro, that the Eurogroup made a number of representations to the Americans and others about the dangers that we were facing. Liberal Democrats are not going to waste time looking for the guy who failed to spot the iceberg: we will concentrate on getting people into lifeboats.
We are concerned by one aspect, however, of the European Union and the G20's response. Our Heads of State and Government appear to believe that we can go back to business as before, that all that is needed is economic growth. I fear they simply have not understood so many of the lessons of the last 30 years in politics. The recession should be a good time to take stock. Even with the recession, world GDP is forecast to double in the next 20 years, and yet that growth is based on finite resources, on failing to factor in the cost of waste, and on another coal-fired power station in China every week.
The Presidency Note of 28 October to inform the EU's preparatory summit on 7 November had four innovation points. One of them was about sustainability. It said that internationally coordinated macroeconomic responses, based on promotion of environmental investments, including in developing countries, are important. Well, clearly, some minister or official in the French presidency has been doing some joined-up thinking. But that did not get into the agreed language which passed for the conclusions of the preparatory summit, which talked only about climate change in one sentence in a list of other challenges. Nor did it get into the G20 conclusions, other than as the penultimate point in the penultimate point, which talked about examples of other critical challenges, mentioning climate change as No 2.
There is no contradiction between Keynes and fighting climate change. A modern-day Maynard Keynes would put people back to work installing solar panels and wind generators on every house in Europe, fostering innovation and providing jobs simultaneously. A modern-day Roosevelt, seeing that we have a global economy of which the contours are drawn in the computer campuses of West Coast America, the factories of China and the coal centres of India, would have us seek a global culture, global governance and a coherent vision of global concern. That is the way forward. It will never again be business as before.
on behalf of the UEN Group. - (GA) Mr President, Mr President of the Commission and Mr President-in-Office of the Council, I firmly believe that the European Commission has adopted a strong position by acting directly and decisively to deal with the crisis in the international financial markets. The bottom line is that the European Union, the United States, India and China must work together to ensure that there are common rules and standards in place to control international financial services from now on.
It is inevitable that, in every crisis or every point of danger, people say that it will never be the same again. Yet, if we study history - not just economics - it does all go in cycles. It does all come around. Even the simplest of fishermen would be able to tell you that the tide comes in and the tide goes out.
That is in no way to excuse the problems that we now find ourselves in or to excuse those who have precipitated this crisis by reckless lending, dubious practices and, most particularly of all, when everything goes wrong, by running to the father and mother countries and saying 'bail us out'.
The biggest danger there is today - in business, economics, employment and in social life across Europe - is not just the financial crisis, but the fact that banks will not lend money for working capital to small and medium-sized enterprises to allow them to grow and to take opportunities. There is no point in making solar panels if you do not have the people to put them on the roof. If you do not have people to put them on the roof - who can pay for them and buy them - you will not have people who will make them.
The reality that we are looking at here today is that the crisis we now face in the current economic turmoil presents us with an opportunity to correct the wrongs of the past and to ensure that we now invest in research and innovation and use that money to find new ways of dealing with problems and finding solutions to the problems that people face in their lives, as well as ensuring that we give hope to people. Sometimes people forget that what people really need is encouragement, an idea to go forward and a slap on the back saying that they do a good job, because there is a desire for hope.
The G20 and the actions of the Commission and in the presidency in bringing forward this G20 meeting - albeit with a lame duck presidency in the United States -is forcing India and China to come to the table and to say that they now have responsibilities as emerging economies. China and India have a role to play with regard to what must be done.
My last point is that I would hate people to think that this crisis means that we must put the hindrance of the block on the innovation and creativity of the peoples of Europe. If we want to feed our people, give them equal rights and certainty and lift them out of the trap of poverty, our first responsibility is to ensure that they have money through jobs, that the countries have money to invest in social services and health services and, most importantly of all, that we give them the tools and the skills of education and training to be able to benefit from those new challenges that come before us.
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, the financial crisis is now biting the real economy too, as we might in any case have easily predicted. We believe that this is the price that the European Union is paying for the delay in constructing or even the refusal to construct a European regulatory system and to establish in good time financial solidarity mechanisms and banking supervision that is worthy of the name.
Those responsible for this delay, and the advocates of this approach, which has placed Europe in a situation of extreme insecurity and recession, include you, Mr Barroso, you and the majority of your Commission. Mr President, I would like you, when you eloquently debate and talk of possible solutions, to say loud and clear that those who wanted rules and transparency, those who refused the totem of deregulation, were right, and I and a section of my committee - one of whom is even sitting behind you - were wrong. This is the only way that what you say today can be credible, and I am sorry but it is not true that the majority of the Member States was opposed to all these things.
As I have said to you on very many occasions between 2004 and now, you have systematically chosen to align yourself with the national governments, instead of with Parliament, and with industry rather than with consumers. If I were somewhat of a moralist, I would even say that you have aligned yourself with the strong rather than with the just. This approach, put forward by Joschka Fischer in his famous Humboldt speech laying down for the Commission a simple role of acting as secretariat for the Council, is faithfully reflected in the work programme that you are presenting to us today, in the priorities of internal and external policies.
Regarding the priorities in external affairs, I would particularly like to stress a continuing, reprehensible lack of attention to the issue of human rights, starting, of course, with China. There is also a rather superficial defence of the Doha Agenda, without the realisation that the financial crisis has removed all the assumptions on which it rested. On internal policies, regarding immigration, once more your Commission has in recent years ceded to the pressure of the Member States, and this is why today, when we talk about legal immigration, in reality we are referring to legislative instruments which remain very weak, and exactly the same can be said with regard to social policy.
Mr President-in-Office of the Council, Mr President of the Commission, this is certainly not the way to succeed in setting in motion what the Greens have for many months now been calling the Green New Deal, and which today is very much in fashion. A Green New Deal has a very specific meaning and it is certainly not that confused babble that can be heard circulating and which in fact means 'everything as before with a little bit of green here and there'. We are talking about a joint long-term investment strategy to achieve the aims of energy efficiency and an environmental shift in the economy, reductions in CO2, with an enhanced role for the European Investment Bank, which ought to be, however, consistent in its decisions on who and what to finance.
There should be no ambiguity on useless mega-infrastructures or on nuclear power or on windfall funds for projects that are not good ones. There should be no public funds or blank cheques for the car industry, as it now is. This would be like carrying on throwing money down the drain, and we, I believe, do not want to throw any more money down the drain.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, only a few days ago in this very Chamber President Sarkozy told us that the crisis that we are experiencing is structural and that what is needed is a rethink of capitalism itself.
Naturally, I think that rather than escaping from the crisis of capitalism we need to escape from capitalism in crisis; in other words, we need to start to think about a new future which provides for a genuine transition to an economy which is described in social and ecological terms, an economic democracy based on equity and cooperation rather than on inequality and war.
Above and beyond these substantive differences, however, which do count for something, I can see that very little remains of the solemn statements on the rethinking of capitalism in the rather modest and fairly disappointing outcome of this G20, for which Europe also bears some responsibility. Certainly, it has been discovered that laissez-faire dogma can be falsified and that therefore there can be huge public intervention and even nationalisation, but all this will not change the underlying philosophy that created the structural crisis.
Certainly, it is said that we need rules to reduce the risks of speculation, but there is no idea of intervening with regard to this financial speculation - for instance with a Tobin Tax on transactions - and we are not touching the Stability Pact that, in this time of recession, is likely to dramatically worsen lives in this continent of ours. However, most of all, we are not asking ourselves what lies at the bottom of this crisis and so we are not succeeding in tackling it.
I would point to just two issues: the first is the systematic devaluation of work that has been pursued with laissez-faire policies over recent decades, which has ended up by creating, as well as injustice and suffering, a significant part of the lack of financial liquidity. In 1929 John Maynard Keynes proposed that we should invest in salaries and jobs, but today this is not being done.
The second is the ecological and energy dimension of the crisis, which calls for decisions that are much clearer and starker than the stammering of the G20, but on the other hand it is very difficult for those who created the crisis to resolve it. We need a clear, different signal from the left.
on behalf of the IND/DEM Group. - (DA) Mr President, like other speakers here today, I would like to quote Keynes. It has seldom seemed more appropriate. I will quote in English:
'Speculators may do no harm as bubbles on a steady stream of enterprise. But the position is serious when enterprise becomes the bubble on a whirlpool of speculation. When the capital development of a country becomes a by-product of the activities of a casino, the job is likely to be ill-done.'
The Commission's proposal for a solution to the financial crisis really beats about the bush. The EMU structure is not a bulwark against general crises, and certainly not financial crises. The four freedoms and the restrictive Stability Pact do not make things any easier; in fact exactly the opposite. We need to redraft the institutional framework for the economy and economic policy. It is all very well to suggest that a new financial architecture will be created, but the structure has not been described well enough to have a chance at architectural college, or on an economic course. This is surely connected to the understanding of the crisis. Naturally enough, the initial focus was on doing something about the liquidity crisis, to ensure the supply of lubricants. In this regard, the various countries have chosen slightly different models - that is the way of things - but what does the Commission actually mean when it says that the EU shall (and I will quote from the programme):
'ensure that the restructuring of the banking sector is done in a way which will ensure fair and healthy competition in the sector for the future'.
Does this mean that the public sector is required to inject capital? Is that what this sentence means? I would also like to ask the Commission whether new credit rating agencies are to be set up. Many of the old ones have, in any case, proven to be totally untrustworthy. What does the Commission mean when it talks about the 'structural reform agenda'? Does it mean labour market reforms, 'flexicurity', without security? Is it the intention that increased job insecurity should be the workers' contribution? In general, it is unclear whether or not the Commission intends wages to be a crucial competitive parameter. Are wages viewed solely as costs? We also need to view wages in relation to the effect they have on demand. Finally, I would like to ask a question on behalf of my colleague, Mr Blokland, who is the first vice-chairman of the Committee on the Environment, Public Health and Food Safety, relating to the environment: when is the Commission going to publish the national emission ceilings?
- (CS) Ladies and gentlemen, I am delighted that the preposterous idea of the Council President, Mr Sarkozy, to alter the foundations of capitalism failed at the talks in Washington. I hope that the European Union will see the return of a rational spirit which respects the freedom of the market as a fundamental value and a precondition of prosperity. This applies even in times of crisis. I believe therefore that neither the European Commission nor the Czech Republic, which is taking over the Presidency, will succumb to illusions of their own grandeur and infallibility and that, in contrast to the French Presidency, they will abandon the absurd and above all hazardous attempts to use taxpayers' money to override the natural economic cycle. I am also delighted that the G20 rejected protectionism. After all, it is well-known that those who exchange some of their freedoms for greater security end up losing both.
Ladies and gentlemen, the current crisis was not caused by capitalism but by the greed of irresponsible banks that were unwilling to bear the risk for their own decisions. This kind of thing represents a threat to the free market just as much as excessive government control does. Simply to pump money into banks without securing direct influence over how it will be used is therefore a theft of the hard-earned money of our citizens. We must keep an eye on the banks to ensure that they use the money not only for improving their own balance sheets but also for lending to businesses. To allow managers to accept financial assistance without the government dictating how the money should be spent amounts to a denial of the principle of political responsibility. This is tantamount to an immoral payment for losses incurred through the unprincipled operations of financial institutions, with neither the institutions nor the actual managers bearing ultimate responsibility.
President-in-Office of the Council. - (FR) Madam President, I shall be very brief, because this has been an extremely fertile debate, but I should like to make five observations before ceding the floor to President Barroso. The first is that we all agree on the historic and highly innovative nature of the G20 meeting. This global step is innovative and historic, but so was the initiative taken by Europe, as the President of the Commission has emphasised, this being a Europe that acts on the international stage, as Joseph Daul stressed, whenever a common will emerges.
Secondly, we all agree that what is happening, whether we like it or not, marks a break and that, as Mr Watson stated, we cannot go back to business as before but must be imaginative in the ways in which we respond to this crisis.
My third observation is one that several speakers have made, including Mr Schulz, chairman of the Socialist Group in the European Parliament, and Mrs Frassoni, and it concerns the importance of remaining truly responsive, of maintaining our momentum and rapidly adopting any essential legislative measures, particularly those relating to financial regulation.
My fourth observation is that action is needed to lessen the highly detrimental impact of this financial crisis in terms of both relations between the financial system and SMEs, as Mr Crowley indicated, and the link between social regulation and economic recovery, to which Mr Daul referred. It is also essential to act on the basis of a broad vision, taking account of the elements of Keynesianism that can be enlisted in the fight against climate change, as Mr Watson, chairman of the Group of the Alliance of Liberals and Democrats for Europe, suggested.
Lastly, as you emphasised, Mr President of the Commission, and as several speakers and group chairmen emphasised, the important thing is to consider all the dimensions of the crisis. As you said, it is a development model which is at stake, and there is a need, as Martin Schulz pointed out, to reappraise the demarcation lines between the role of the public sector and that of the private sector. As you stressed, and as others have said, including Mrs Frassoni, it would be wrong to focus solely on the financial world and forget the most disadvantaged, the weakest, those who are starving, whom you also mentioned, Mr President. I also endorse the view that we must re-examine the foundations of the system; if greed forms part of those foundations, there will be no alternative but to re-examine them.
Lastly, it must be appreciated, and this is my final point, that the crisis should not cause us to slow down or to be faint-hearted but rather to respond more quickly and to remain ambitious in our development objectives and in our environmental aims and our fight against climate change.
(Applause)
President of the Commission. - (FR) Madam President, since we have decided that I should now present the whole work programme for next year, I should like to answer Mr Schulz's specific question before continuing my remarks. Today the Commission approved its response to the two reports - the Rasmussen report and the Lehne report - and you can see how we intend to monitor the various elements and how we have already initiated such action. It is a very wide-ranging response and we shall present other proposals, some of which, indeed, we have already presented. When I spoke about the spring meeting of the European Council, I referred to the findings of the high-level group I set up under the chairmanship of Jacques de Larosière. As far as the proposals are concerned, Mr McCreevy, the Commissioner responsible for these matters, tells me that those on hedge funds and private equity in particular, which may be the very proposals you had in mind, can be presented soon; in principle, they will be ready for presentation in December.
Moving on to the Commission's work programme for 2009, it is, as I have said, inextricably bound up with a specific political context. I must tell you that the financial storm is still raging, that it is not yet over, and that we are on the verge of a serious economic slowdown. This is why we must waste no time in pursuing the efforts that have already been launched to adapt to the globalisation process and to modernise. It is not a case of our having just discovered the need to respond to globalisation. I must emphasise that, within this Commission over which I have the honour of presiding, we have been referring for a number of years to a new era. What this means specifically for Europe is that we must promote our values and defend our interests in the context of the globalisation process. It is precisely in this context that we must present ambitious proposals. The present crisis, however, must not distract us from the other priorities of our work programme, which, in fact, are also priority responses to the challenge of globalisation. I refer especially to the struggle against climate change and the pursuit of sustainable development. These are priorities for 2009, which assumes special importance as the year of the Copenhagen Conference.
May I warmly commend the huge volume of work that the European Parliament has been putting into the climate and energy package. We face exceptional circumstances, and I am proud to see the response of the European institutions, which have risen to the challenge. I firmly believe that, by working together, we shall achieve our common goal of a political agreement in December. To be perfectly honest, I am convinced that such an agreement will also serve as a catalyst for a European strategy designed to obtain an ambitious agreement in Copenhagen.
I have no wish to exaggerate what is at stake, but we must all be aware that Europe is putting a great deal of its credibility on the line in this debate, in which it is the main driving force. It was Europe that launched the global debate on the fight against climate change. It was we who told the US Government that it needed to do more. We have said the same thing to the Russians, the Chinese and the Indians, telling them that we must not give up at a time when the prospect of better cooperation with the new US Government is on the horizon. Let us not give any sign of being about to scale down our ambitions. I believe that would seriously dent our credibility.
Tomorrow we shall propose a truly golden opportunity, and we have no right not to seize it. For this reason, our response to the economic crisis must demonstrate that programmes to fight against climate change can also be part of an economic response strategy. I should not like to see the kind of stand-off that sometimes surfaces between those who champion the economy or industry and those who promote the sustainable-development agenda. In actual fact, the two things go together, and I must applaud what some of you have said to that effect.
Another priority is a people's Europe. In 2009 the Commission will devote itself particularly to the quest for progress in the European area of freedom, security and justice, for example, by establishing the common immigration policy and integrating it into the broadest policies of the European Union, such as its growth, competitiveness and social-inclusion policies, by making the European immigration network operational and finalising the common European asylum system for 2010, by reinforcing compliance with the rules governing consumer protection in Europe, by improving mutual recognition of certain instruments of civil and criminal law, such as judgments and inheritance settlements, and by combating new forms of criminal activity, such as child abuse and cyberattacks.
The other priority for 2009 - and I am moving on very quickly, of course, because of the time factor - is Europe's role in the world. Here, too, challenges await us, namely the enlargement process and reinforcement of the neighbourhood policy, as well as the establishment of closer relations with developing countries, especially those in Africa. This is a categorical imperative, and I must remind you of the need to approve the Commission's proposal on agricultural aid in developing countries. It is a question of credibility. Once again, we cannot confine ourselves at major summits to the discussion of financial matters. We must show that we do not hold discussions with the large emerging powers alone but that we are also concerned about the developing countries, especially the countries of Africa.
Our relationships with these countries are also an important factor in the resolution of a number of global issues. Let us not forget that we have major meetings like next year's Copenhagen Conference to enable us to engage more effectively with them on common issues such as energy security, the fight against climate change and migration, as well as the completion of the Doha Development Agenda and the pursuit of bilateral trade negotiations.
It clearly emerged from the Washington summit that there is an urgent need for a global trade agreement. Doha, moreover, besides being a trade agenda, is also a development agenda. I believe that we are now closer to the right track, for the real alternative to Doha is not the status quo but rather, because of the present financial crisis, the option of turning in on ourselves, the possibility that countries in various parts of the world will take backward steps on tariffs and enact unilateral measures to protect some sectors of their economies. In that case, economic nationalism would resurface on a grand scale, with a return to protectionism that would damage the global economy and, I need hardly add, the European economy too. As you know, Europe is the leading power in terms of trade.
Last week's summit has also strengthened my determination to pursue relations with Russia based on mutual interests. These relations will sometimes prove difficult. There are issues on which we have different positions, but I honestly believe that last week's summit in Nice confirmed that it is better to engage with Russia than try to isolate it. Russia is also a major partner on the global stage.
Lastly, the intense pressure to which the world has been subjected in 2008 has demonstrated how important it is to share a common vision with the United States. A fantastic opportunity is now opening up with this new administration in the United States. During his election campaign, the President-elect made very clear statements on matters such as the fight against climate change and the adoption of a more multilateralist approach. Let us grasp this opportunity and present ideas for an agenda to deal with globalisation. We face some very formidable common challenges, and I believe that more active cooperation between Europe and the United States can make the world a better place.
Ladies and gentlemen, in 2008 Europe has provided evidence of unity in the way it has coordinated its actions in major crises. Georgia and the financial crisis have made the Union more efficient. A united approach is the only path to pursue if we want to meet the challenges of 2009.
In a few months' time, 375 million electors will be summoned to the polls to exercise their great democratic right to choose a new European Parliament. Let us take advantage of the momentum that recent crises have lent the Union. They have opened people's eyes to the merits and the effectiveness of the European dimension as a means of guaranteeing their economic, social and environmental welfare and protecting their interests while reaffirming their values. I believe that today, in the midst of this crisis, clear opportunities are there for the taking. For example, there is a far more favourable climate than there was a few months ago for recognition of the importance of our currency, the euro. Let us therefore seize this opportunity. I believe it is important, at least for all those who believe in the European project - and I think they are in the majority - to be more upbeat in conveying the European message and not to keep succumbing to cynicism or inertia.
To that end, I do believe it is incumbent on our institutions to work together. I know that there are times when the Commission, for example, could more easily court popularity in some circles by making proposals that the Member States would be sure to reject out of hand. That is not the way I look at things. I certainly do favour an ambitious outlook, but it must also be realistic, for we have to act with the other institutions and with the Member States, which are all democracies, otherwise they would not be members of the European Union.
The Commission will continue to play its part, to perform its role as a driving force and initiator, but in so doing it will not act against the Member States and Parliament but rather with the European Parliament and with the Member States. I believe it is increasingly necessary to adopt this attitude. Any other approach would be a form of populism. Making proposals as a mere publicity stunt is also a form of populism. Another form of populism involves making proposals under the guise of Europeanism when we know that they have no chance at all of being approved. Our role in the European Commission, of course, is to act as a driving force but at the same time to seek consensus with the other institutions. That is how Europe can stay at the heart of the action, where it has managed to position itself. Interinstitutional cooperation has enabled it to play a key role in setting the international agenda.
We are at a very important political juncture for Europe, perhaps even a turning point. Europe also carries great expectations. It is by continuing to take initiatives and to plan ahead together that the Union can best meet these expectations, and that is precisely the spirit which will inspire the European Commission in 2009.
(Applause)
(DE) Madam President, ladies and gentlemen, there are three main crises that demand action from us. The first is the financial crisis - as has already been discussed - which is encroaching on the real economy to an ever increasing degree. Secondly, we must not forget the crisis involving the Treaties which underpin our Union, reflected in the fate of the Treaty of Lisbon. Thirdly, there is an EU crisis with respect to its acceptance amongst the public, which is, I believe, an important aspect to mention ahead of the elections.
Mr President, you have presented a work programme for the rest of the term of this Parliament and of your Commission, and I would like to say that the Group of the European People's Party (Christian Democrats) and European Democrats will be happy to follow the main principles of this programme. We will support you. However, we will put different emphases on some aspects. Emphasis will be placed in line with expectations. These expectations are aimed at the last few months of your term of office and maybe even beyond.
The PPE-DE Group would like to see itself reflected in the Commission's actions. We are aware that other groups are making the same request, and rightly so. We will rely on your political skills for the response. You have rightly made employment and growth your highest priority. The response is increasingly linked to the issue of how we should react to the financial crisis. We support the measures required in connection with the regulation and transparency of the financial markets. We need extremely specific proposals for reorganising the regulation of the financial markets as quickly as possible.
The implementation of the action plan from the Global Financial Summit is surely first and foremost the concern of the nation states. However, in view of the globally interconnected markets, close cooperation in connection with all regulatory measures - if only to prevent various different standards from being applied - is imperative. This represents a broad and important area of activity for the coordination work of the Commission.
Regulation - and we must not forget this - is not an end in itself, but, in a particular crisis, it is a tool used to achieve certain goals. We need to keep reminding ourselves of this fact.
You mentioned the climate change and energy package which is scheduled to be adopted by December. I am sure this goal enjoys broad consensus within Parliament. The PPE-DE Group - and I want to make this absolutely clear - also wants this problem to be solved before the end of this legislative term. It is a strategic aim. However, you are asking a lot of Parliament. Based on the current situation, we can assume that just after the December summit we will be presented with a package containing hundreds of pages in one language and we will be expected to say yes or no to it.
While we respect the goal that we also share, this is a significant abuse of the rights of Parliament and its Members, and maybe we will be able to come up with something more ingenious than this unrefined option.
(DE) Madam President, Mr President of the Commission, at the end of your speech you said that we must send out a clear signal to the electorate. I totally agree.
However, when I take a look at the programme, the theme often seems to be 'carry on as before'. That may be the right thing to do in some areas but in other areas - above all in the area that we are discussing today - it cannot be right. We have to send out the signal that we have learnt from the crisis and that we are going to act differently to the way we have acted in the past. If you add the sentence, 'Europe benefits from open societies and open markets but rules have to apply to both of them', then it would be right, but perhaps not clear enough. We need rules so that Europe can benefit from open societies and open markets. This must be made clear and it has not always been the principle followed by the Commission.
In your composition - if I may put it that way - you mention a 'sudden crisis of confidence'. For a long time now, Mr Poul Nyrup Rasmussen has been pointing out what might happen. Mr Schultz has also been talking about it for a long while now. The crisis in confidence was therefore not that sudden. Yet some people in the Commission were of the opinion that we do not have to regulate anything, that it would turn out alright, that the market would regulate everything. However, that was not what happened and change must be made.
(Applause)
My second point is this. There is a subject which is still not part of this programme but which is very important for the citizens of Europe, namely the general public and public sector services. I mention this specifically because a crisis has now developed in some countries in connection with the postal service. This is not the fault of Europe or the Commission alone. However, it can be attributed to a particular attitude, namely that the market should rule in all sectors and it should be open in every respect, thus giving some postal services the incentive to acquire higher profits elsewhere instead of providing services to consumers, to the general public.
This is taking us in the wrong direction. At the very least, I would have liked to have seen an unambiguous statement at the end of your programme indicating that you will speak up for these public sector services and say how they should be dealt with, both regionally and locally, and that the market does not regulate everything after all.
Finally, I would like to endorse one of your points: we have a new US Government. I would like to ask you, Mr President, the Commissioner and everyone else to use the time and the next few weeks to work with this government to ensure that we create a genuine partnership for a European, and also global, social market economy. Let us take advantage of the opportunity afforded by a new US President.
(Applause)
Madam President, as regards the world financial crisis and the Commission legislative work programme, in a sense, the latter should be our response to the former. Now, perhaps some would say that we have not one crisis, but several: financial, of course, but environmental facing up to climate change, confidence in Europe after the Irish vote, and security after the recent events in Georgia. But perhaps without in any way belittling what confronts us, for 'crisis' we should probably read 'challenges' - challenges to Europe to really step up to the mark and fulfil its role.
Europe is surely the best equipped region of the globe, with our institutions really able to get at these issues and challenges which go beyond national reach, beyond the control of any individual Member State. We, above all, should be able to respond together through a strong and collective response to give confidence to those whom we represent: Europe's citizens.
Let me give you an example. In respect of the financial crisis I believe this Parliament can rightly claim to have been at the front of the game. We had a strong foretaste in the work we did in our committee of inquiry into the collapse of Equitable Life. It was the first warning shot of the financial crisis to come. This Parliament made a number of recommendations coming out of that inquiry in June last year, recommendations about financial regulation, about administrative cooperation between regulators, about access to redress and compensation - in short, on most of the topics in the financial sector where our citizens need most reassurance at the moment.
Those recommendations would repay attention from the Commission but most particularly from the Member States, particularly the British Government, which has yet to respond to it fully, and more importantly yet to compensate Equitable Life victims, despite pushing its own way to the front of the queue against the Icelandic banks.
The financial and other challenges that face us need us to act together in solidarity, not just with an eye to national protectionism if we are to emerge unscathed as a continent. Our group, the ALDE Group, intends to respond to the work programme with a positive and progressive resolution. Many of my colleagues will give details of some of the items, but we will emphasise above all an open Europe, a green Europe, an entrepreneurial Europe and a safe Europe.
(PL) Madam President, Mr President, the financial crisis and in time also an economic crisis will affect all of Europe, and therefore we must bear responsibility together and make our decisions together. Since all Member States will be affected by the crisis and will face the task of counteracting it, slowing it down and mitigating its consequences, all Member States must decide together about the joint action to be taken.
A situation such as the one prevailing today, whereby the EU is divided into Europe A - the euro area countries with the addition of only Great Britain - and Europe B - which consists of the new Member States together with Sweden and Denmark - represents a division of the EU, all the more so now that we are facing a crisis. It represents a negation of one of the basic principles on which the operation of the European Community has hitherto been founded: the solidarity principle. This is not the way, Mr Barroso.
The Commission's action plan, put forward 13 days ago, confuses fundamental matters with unimportant ones and with matters which may have been important at one time, but have lost their importance in the face of the economic crisis. At the present time, economic growth and fighting the increasing threat of unemployment are a hundred times more important than climate change issues. I am glad that the European Commission regards further expansion of the European Union, that is the inclusion of the Balkan countries, as a priority. The real issue here is to stabilise this explosive region of Europe, since stabilisation of the Balkans will mean lower costs for European taxpayers: the citizens of our Member States.
- (FR) Madam President, it is indeed the task of the European Commission to guarantee transparency, better information and protection for our citizens and consumers, as Mr Barroso rightly said.
There is, however, one domain, Mr Barroso, in which your Commission has been particularly unsuccessful in that respect, namely the authorisation procedures for genetically modified organisms (GMOs). These procedures have drawn criticism from all quarters. They ought to be reviewed at the next meeting of the Council of Environment Ministers on 4 and 5 November. There are 44 European regions that have declared themselves GM-free. Six Member States have invoked the safeguard clause for Monsanto maize. In the face of opposition from a large majority of Europeans, what are you doing, Mr Barroso? You are fast-tracking marketing licences. You are issuing approvals, meekly following the advice of the European Food Safety Authority, whose opinion is itself based on toxicity studies conducted by bio-engineering companies.
European procedures in their present form are a veritable sieve through which the commercial interests of agribusiness can percolate freely. People want to know about the toxic effects of GMOs, and they must be told. Do you yourself know how toxic they are, Mr Barroso? Do you know? What effects does the toxicity of GMOs have on public health and the environment? Why is there no requirement to publish the raw data on which the findings of studies are based? Why are tests not compulsory after three months? Why make do with studies conducted by the companies themselves?
The public are entitled to transparency, to information, to discussion. These should be the aims of the Commission when it comes to approving GMOs. What we want, Mr Barroso, is the publication of raw data. We want to see dissenting studies, we want public debate, and we want long-term testing. We want to know the health impact of GMOs.
Your initiative, Mr Barroso, to create a group of sherpas from the 27 Member States to bypass the Presidency's ad hoc group and to bypass your own Commissioners who are competent in these matters sows confusion and obscurity in an area where it is your responsibility to guarantee the clarity and reliability of procedures.
You want the public to have confidence in Europe, do you not, Mr Barroso? Then prove it!
(DE) Madam President, the result of the G20 summit is a reduction in the lowest common denominator. Regulation and transparency are supposed to prevent another financial crisis. However, the specific measures to be implemented are still undecided. The International Monetary Fund (IMF), which plummeted people throughout the world into poverty and despair due to its neo-liberal structural adjustment policy, is now due to become the overseer of the global financial market. A departure from the system of global redistribution, which is primarily responsible for the crisis, is not even being attempted. It is paradoxical that up to now the inconceivable amount of EUR 2.5 trillion has had to be found in order to rescue banks throughout the world. However, there has never been such concerted action for any human disaster. With this amount of money we could have combated the most severe poverty in the world and saved the climate.
What are the consequences? A social global economic order must replace the free market economy and the United Nations should play a leading role in this. A new global financial order must promote social welfare policies, stop the process of impoverishment and make progress with respect to ecologically sustainable economic activity. The European Union can play a decisive role in shaping this new order, provided that it demonstrates that the recession, as a consequence of the financial crisis, is being combated successfully by united European action. However, this will only work if the EU puts its own house in order first.
The President of the Commission, Mr Barroso, said earlier, 'Extraordinary circumstances require extraordinary measures'. Correct, but then act with courage. Have the courage to replace the practically obsolete Stability Pact for Europe with an economic and social pact which obliges all the Member States to coordinate their economic and financial policies with each other. Then have courage and show the Commission's colours at long last, and, with no ifs and buts, put the subject of social justice at the top of the European agenda. Once again, social aspects are not given a high enough priority in the legislative and work programme. Social pressure is only mentioned in a vague manner, as something that one has to respond to in times of economic emergency. Why do you not mention the grave social problems specifically? Why do you not say quite clearly that the ever-widening gap between rich and poor is no longer acceptable? Why do you not say quite clearly that profits being privatised and losses being nationalised is no longer acceptable? I ask myself when the Commission, faced with the drastic situation with respect to unemployment, poverty and inequality, will finally understand that we cannot keep going on as before, as suggested in the work programme. Neo-liberalism has plainly and simply ruined the economy and a wind of change in Europe is long overdue.
- (FR) Madam President, I am struck - and I believe I am not the only one - by the antithesis between the most cogent contemporary evidence and what I am hearing in this Chamber, particularly from the representatives of the Council and the Commission, but also from my dyed-in-the-wool Europhile colleagues. In the face of this antithesis, I cannot help thinking of Byzantium, of the balsamic and self-satisfied utterances of the Byzantine administrators at a time when their world was sliding into oblivion.
What we have here is not a mere crisis - surely a ludicrously inadequate term to describe a recession - but the collapse of the very foundations of the globalisation process that left such a mark on the 20th century. I do not see this as a credit crunch. It is a credo crunch; it is your political credo that has been thrown into crisis, and I ask you to have the courage to acknowledge the real gravity of the situation. I do not have the time to enumerate all the tenets of this credo, but the liberalisation of credit and these stacks of loans are obviously the consequence of blind faith in the invisible hand and perhaps even in the inevitability of progress.
It goes without saying that the answer is government control of credit. By the same token, free trade - the accelerated spread of free trade - is no solution. On the contrary, the solution is to revert to protecting our borders, as our peoples are well aware. Political power should not be usurped by superstructures such as those we have here, and in that respect the failure of the Treaty of Lisbon should set you thinking. What is needed is a return to the real legitimate authority, namely the sovereign state.
(IT) Madam President, ladies and gentlemen, the financial crisis and the slowdown in the economy underline the central role that the Member States and then the European Union ought to play in ensuring socio-economic welfare, but it should also be stressed that politics ought to take back full control of the economy and combat in every possible way the virtual finance that still controls the destinies of millions of people.
Reducing the impact of the global slowdown on the European economy, in terms of employment and economic activity, ought to mean promoting an approach based on the European social model. This ought to be the priority for 2009: employment and social protection for growth. Finally come practical steps to reform the rules of the European financial system, at last, after the banking and finance system has been allowed to plunder and squeeze public assets and private individuals.
The Commission's strategy to support those who are losing their jobs seems to me to be too little, too late, just like the support for small and medium-sized enterprises and investment in research. Above all, I note that the speeding up and implementation of cohesion programmes is distracting attention from other needs. Before worrying about creating confidence in the markets, governments and commissions ought to re-establish citizens' confidence in the independence of those who govern them from the influence of off-shore finance.
(ES) Madam President, I am not really going to talk about the diagnosis of the financial crisis. We all agree that this started as a crisis of liquidity which then became a crisis of solvency and which has ended up as a crisis of confidence, resulting in a lack of credit which has now damaged the real economy.
The response, contrary to what has been said here, has not been a united European response. In the best-case scenario, it has been a coordinated response. You may say that, in the current situation, nothing more can be done. However, I believe that more can definitely be done.
As regards the financial rescues and also liquidity and solvency, it is shocking that three institutions are assisting the markets and giving loans all at the same time: namely the European Central Bank, the European Investment Bank and the Commission itself. All three are competing with each other, to everyone's detriment.
As regards fighting the crisis in the real economy, the Washington Summit announced budgetary remedies but did not say what these would be. Some countries will opt to reduce taxes, whereas others will opt for a public spending programme in the purest Keynesian style. We would do well to find out whether, if all these actions are not coordinated, those which work will benefit those which do not. We would also do well to lay down rules on the Stability and Growth Pact.
In international terms, it is true that my country of Spain and also the Czech Republic and the Netherlands were present in Washington but did not attend the preparatory meetings, and no one can guarantee that they will do so in the future. I should like the Council and the Commission to tell me how they plan to reform the Executive Board of the International Monetary Fund and what they plan to do so that all the countries that should be are represented in the Financial Stability Fund.
I will end with a warning. Parliament is being asked to cooperate with the Commission's plan: we always have done. If the Commission had heeded the warnings that we have been giving since 1999 in repeated reports ignored by the Commission and Mr McCreevy in particular, things would now be very different.
- (FR) Madam President, 2009 will go down in history as the year of the second great global economic depression.
In his book on the 1929 crisis, John Kenneth Galbraith wrote, and I quote: 'The singular feature of the great crash of 1929 was that the worst continued to worsen'. The subprime mortgage crisis has triggered a deflationary spiral which is not only ravaging the financial system, having wiped out more than 60% of the global value of shares.
This liquidity and solvency crisis is increasingly affecting the real economy too. The term 'real economy', as opposed to the financial sector, is interesting. It emphasises the virtual nature of most financial assets. In the wake of the debacle in the financial markets, we are experiencing the great resurgence of national governments. We have seen a succession of summits. The Washington summit produced an impressive catalogue of commendable intentions. With the gift of hindsight that characterises the leaders, great and small, who govern us, vigorous measures have been prepared with a view to assessing risks properly and avoiding excessive leverage effects. Supervision is to become more effective without stifling innovation. 'Hear! Hear!' we say, while awaiting details of an appropriate system of regulation that will avoid any excessive risks without falling into the trap of overregulation.
The return of national governments to the role of market regulators has to be welcomed, but the unfortunate thing is that this often means the return of the self-seeking nation state.
In a more open world than that of 1929, any national action will quickly run out of steam. The recession calls for action in a spirit of international solidarity. The European Union must mobilise all its forces, pool all available national budgetary resources to invest them as a matter of priority in infrastructure for growth and bolster purchasing power.
President-elect Barack Obama is said to have the intention of launching an economic recovery programme costing the equivalent of four per cent of US GDP. The 27 Member States of the Union, which are collectively less indebted than the United States, should make a similar effort in order to pull Europe and the world out of a financial crisis that threatens to bring distress to everyone.
- (FR) Madam President, Commissioner, ladies and gentlemen, in 2009, as we all know, there will be European elections. The year 2009 will also see the appointment of a new Commission. In 2009, there will, of course, be changes of presidency. However, the importance of all these things is only relative. Life goes on, and our citizens expect our institutions to respond to their concerns, always with an eye to the future, pursuing long-term objectives and able to initiate immediate action to achieve them.
In this spirit, I wish to emphasise two fundamental areas of action for 2009. The first, which has been mentioned by every speaker, is to respond to the financial crisis. I certainly noted, as every one of us did, the gold stars that the Commission and the Presidency were awarding themselves. I would go so far as to say, Commissioner, that we can celebrate having scored the first goal, but the match is not over.
As a result, if I may make a suggestion, the Presidency and the Council should get a move on and strike while the iron is hot so as to ensure that the 27 Member States come up quickly with effective responses to the financial crisis. As is often said, however, one crisis invariably conceals another; unless we wish to be taken unawares by the next crisis too, the programme for 2009 must be able, as President Barroso seemed to indicate that it will be, to respond to the challenges confronting us.
As my colleague Mrs Wallis has said, this is why we in the Group of the Alliance of Liberals and Democrats for Europe are making a number of proposals. Some of my colleagues will be speaking about some of these proposals. I should like to emphasise one of the points that I consider essential and on which we intend to focus sharply, namely the need to ensure that, in 2009, your Commission takes full account of the Structural Funds, which currently make up 36% of our budget and which will enable us to take far more effective action, to engender solidarity between our regions and to avail ourselves of the instruments without which we cannot meet the challenges of our age.
Lastly, as winter sets in, let us not forget the housing crisis. We are counting on you to take action in this domain, Commissioner, particularly in response to our two requests for studies on the housing problem.
(IT) Madam President, Commissioner, ladies and gentlemen, unfortunately, seen from our point of view, this crisis has necessitated a restructuring of our continent's banking landscape, but has not led to the emergence in Europe, to speak plainly, of a group of serious financial operators genuinely able to plan the future framework of the markets. This is not apparent, and cannot be seen.
One thing is, however, certain: all the regulations envisaged by the G20 will remain as just many words if tax havens remain inviolable. That is the major issue which is missing, and which is not mentioned in the official discussions of the Member States; those tax havens that make it possible to completely circumvent the rules that we wish to put in place, that are being promised on the financial markets. When he was a senator, President-elect Obama proposed severe measures against tax havens and we may well wonder whether, as a new president, in view of the web of high finance that seems to have controlled movements and, above all, in view of generous multimillionaire funding of the elections, he will have the courage to act on this issue and to convince not only the United States but also Europe and, in particular, Great Britain.
I believe that instead of general declarations of principle we ought to ask for effective, concrete initiatives to be adopted, that are truly capable of bringing about a recovery of the economy and production, as is needed to prevent further economic crises and to escape from the current crisis.
In view of the current situation, featuring general and widespread indebtedness of the market and violent deflation due to insufficient monetary circulation, it is absurd to suggest further indebtedness of the Member States to private central banks to provide liquidity to the credit system itself and to the consumer market.
I would like to end with one remark: it seems to me certain and clear that there is a chance that the crisis will lead to the proposal of a world body for the economy, as well as for politics; that world order which until a few months ago was feared by all, avoided by all but which today we seem to feel has become inevitable, and to be welcomed as if it were salvation. No to globalisation!
(DE) Madam President, firstly, I would like to say that everything that the Commission and the Council have said today about a 'New Green Deal' in the light of the global financial crisis is, in my opinion, incorrect and that as yet no political resolve of any kind is behind the pronouncement of the 'New Green Deal'.
For several months now, European industrial organisations have been mobilising against our European climate and energy strategy. The proposals made by Commissioner Dimas, Commissioner Piebalgs and Mr Michel in connection with development policy have been systematically softened up, diluted and delayed. This attitude has not been abandoned in any way in the light of the financial crisis; instead industry has begun to use the financial crisis to exert even more pressure against a systematic climate and energy policy.
I believe that this fact has to be recorded at this point as the truth will out and no progress will be made by only claiming to develop a new policy. If you take a closer look at the current trialogue, the negotiations on climate policy between the Council, the Commission and Parliament, you will be able to see that I am right. This is because these negotiations are not exactly characterised by ambition, but by precisely that outdated industrial policy that nobody here wants to hear anything about, or so we are told.
The President of the Commission, Mr Barroso, and the Commissioner for Industry, Mr Verheugen, are, in my opinion, responsible for this. I am in favour of this Parliament finally deciding to show their support for those people, such as Mr Dimas and Mr Michel, who actually do stand for sustainable strategies. What is needed at the moment is sincerity.
Mr Steiner from UNEP (United Nations Environment Programme) presented a very good plan in London the week before last. Let us get down to business and stop making vacuous speeches as was the case in the first part of the debate. In the next few weeks we will have the opportunity to bring the trialogue to a conclusion, and then we will be able to assess whether the Commission and the Council have just been faking it today or whether they were serious.
(FI) Madam President, Commissioner, the world is suffering from 'Mad Money Disease'. It is an American disease that has been caused by cheap, loose money. The value of property was harmonised when investors were collectively drunk on the stock exchange and on heat around real estate. Spreading through the stock exchanges in the form of derivatives and swaps, the disease became a pandemic. Now it is time for the hangover.
The United States of America is the fatherland of capitalism, where money is the mother tongue and where power is wielded by the dictatorship of the market. The government oversees all and, as the writer of the rules, has become satanised: there are no legal barriers or ethical restrictions when it comes to the lust for mad money. There they had the most colossal growth boom in economic history, which was consumption without saving, and the United States became the world's biggest debtor.
Then the China Syndrome-like reactor that is Wall Street suffered a meltdown and the system was suddenly full of toxic securities and radioactive debt. They are killing off the sick banks that have suffered the excesses of speculation. Whereas the speculator's profits were once privatised, now the losses are being socialised, and private debt is being replaced with public debt. The markets were free, and nothing and no one protected capitalism from itself, the totalitarianism of money. The investment banks were like a swarm of locusts in an open field.
The value of currency trading in the markets is 125 times the practical value of the money itself. Most of the loose cash is virtual 'funny' money, which is now returning to the banks' balance sheets as a series of write-offs. It is a threat to the credit recession: there is a danger that the debt and bank crisis will become an all-embracing economic crisis, manifesting itself in hunger, unemployment and poor social health. We know who the guilty ones are: the number of victims remains to be seen.
Madam President, I should like to say to the Commissioner that now and in her coming work programme she will be dealing with the financial crisis. This crisis has hit different countries around Europe in different ways, but one thing is certain: the financial institutions in all countries have, to some degree or other, bought toxic US mortgage debt based on subprime lending. Do you know to what extent Europeans have bought devices such as CDOs, which had been represented to them as having a certain rating by the American rating companies, but which, in fact, on subsequent examination after they blew up, proved to be toxic bonds? They were found to be dodgy projects. It seems to me that there must have been wholesale misrepresentation of the quality of the debt by these agencies for such a huge amount of it to have been sold so easily.
I would like to know if the facts about the claims made when selling these devices have been examined yet by the Commission, and, if so, to what extent is it thought they have been misrepresented? If this is the case, I would also like to know if the Commission thinks that there is any recourse in law against the rating agencies for those who have suffered from their negligence or worse, since at this stage our whole financial structure has been attacked by them.
(DE) Madam President, the EU is currently enjoying increasing popularity and greater trust, as the nations and the public are seeking protection behind the walls of the EU, hoping that they are strong enough to combat the financial and economic crisis.
Due to the size of the internal market and due to the euro, the Union has undoubtedly got a better chance of overcoming the crisis. However the Union also has obligations and it must fulfil its obligations to the sovereign and to the citizens, by protecting them from unbridled greed and the consequences of globalisation. A response to the crisis must not only consist of many billions of euros worth of loans for the automotive industry; small and medium-sized enterprises, which, after all, are the largest employers, must also be supported. On no account must the European workforce be condemned to unemployment in favour of a wave of 'blue card' skilled labour from third countries.
Therefore it is the EU's responsibility to ensure that its citizens do not soon wake up to a Europe without the last remains of their national wealth, in a Europe of mass immigration.
Madam President, things rarely happen at convenient times and any crisis, by definition, is going to be inconvenient. The financial and economic crises currently confronting us are unwelcome in themselves, but they also come in the closing months of the Parliament and the final year of the Commission, when all of us might normally be thinking of the next election and new appointments.
This Commission work programme almost has the feel of a 'business as usual' exercise, yet the situation demands fresh thought on how to head off what threatens to be a deep recession. It presents Europe with a big challenge because most measures of fiscal policy need to be taken at national level, yet the EU has a crucial role of coordination. The magnitude of the challenges facing us makes that particularly important.
In the field of energy, we have a pretty good idea of things that need to be done, but most of them are on a timescale well beyond the next year or two, so perhaps the only area where swift action - which could help - could be taken is in the field of energy efficiency measures. Specifically, allowing lower VAT for improvements in the energy efficiency of buildings and launching an information campaign to encourage a change in people's behaviour are two specific ways to help the situation.
Beyond that, it seems to me that there will never be a better time to set up one of the EU's famous groups of wise people - and in this case I suggest it should be wise men and women - to reflect on the challenge we face and come up with original solutions beyond the short-term remedy of throwing money at tax giveaways. I hope that Council and Commission will give this idea a fair wind.
Madam President, we are in the middle of a vicious circle now in the sense that, when the economy becomes negative, financial institutions get further losses on their balance sheets, which means that there will be further strains on the interbank market, which leads to further credit constraints, which leads to further negative growth. People will not be capable of understanding how we can use taxpayers' money to save the banks and not use taxpayers' money to create some jobs. That is why I would focus today on how to reassess this credit crunch, but also - and first and foremost - the recession we are in the middle of.
As I see it we are at risk of negative growth next year in the European Union as such of -1% - not only -0.3%, but -1%. If we take that prospect - which is not unlikely - our aim and our duty are to avoid that recession. Minus one percent next year will correspond to a Growth and Stability Pact of more than -3%. My point is that we cannot save the Growth and Stability Pact by doing nothing. It will get worse if we do not do something.
Now, what something can we do? I know it is not easy. I know there is disagreement among governments, but I think that the Commission has a duty to try to bring all the governments together to get one easy job done. I know that in Berlin you are saying 'no thanks' to coordination because that means further expenditure from the German Government to other governments. I would say that you do not need to do that, dear friends in Berlin. We can do things together without having further expenditure from one government to others. It is about understanding that by investing at the same moment in time in the next couple of years you will have added value.
The International Monetary Fund (IMF) has made one simple calculation. Imagine that the G20, all of them, invest just 1% more of their GDP in jobs. If they do that simultaneously then there will be an extra percent for free. So what I am saying is that every government in Europe can make it, if they do it together. If every government in Europe were to invest 1% of their GDP to counteract the recession, were to do it intelligently, and were to do it socially for more and better jobs, caring for the most vulnerable groups, then they will have an extra percent for free.
That is why I simply must appeal to the Commission, Vice-President Wallström, asking you to present one simple scenario showing what would happen if all our major governments were to do what I am saying here, showing that all of them will be better off, not only in jobs, but also in public budgets and also in the Growth and Stability Pact. It is a simple exercise. If you do not have the instruments, I have. I would willingly advise you how to do it.
(Applause)
Madam President, the crisis is going to have a dramatic effect on the future of the euro. Denmark and Sweden should become members before they expected, and in Britain, too, it is time for the debate to begin.
In 1997 Mr Brown established five famous so-called tests before we could adjudge sterling's accession to the single currency. Suddenly, in this crisis, all these five are met. The pound has fallen to a competitive exchange-rate level, labour markets are flexible, the City, once so proud, now risks being pushed aside by stronger supervision and regulation inside the euro zone, and the economic cycles of Britain and the euro zone are now completely in sync as we plunge into recession at the same time.
Mr Brown's cleverly disguised appearance at the Paris Eurogroup summit was a notable achievement of the French presidency. I appeal to Mr Brown to now change the terms of the debate inside the United Kingdom. If he fails to achieve that, the pound will be like a permanent ping-pong ball, bouncing in an uncontrolled manner between the big footballs of the euro and the dollar.
- (SK) As a Slovak MEP I appreciate very much the entry of Slovakia into the euro area. We have here clear evidence that predictions and visions from experienced economists often do not come to fruition. Sixteen years ago European forecasters and economists rejected the idea of an independent, viable Slovak Republic. Slovakia is currently the leader of the twelve new Member States in terms of economic performance.
I recommend that the European Commission should focus directly on citizens and their needs, instead of producing economically worthless forecasts when setting its priorities. I am thinking here mainly of health and of high-quality social conditions for a decent standard of living. At a time of economic stress and social pressure we must not forget people's health.
The free movement of people within the European Union is not backed up by access to healthcare, especially not in the area of prevention. Another area is the need to secure the effective implementation of cross-border patient care. A healthy Union cannot exist without healthy citizens.
(ES) Madam President, it is clear that the Commission's work programme for 2009 in the area of foreign policy, as in all other areas, is indissociable from the international financial crisis, as the Commission President, Mr Barroso, has told us.
By this we understand that it is right to support reform of the Bretton Woods institutions, encourage the resumption of conversations on the World Trade Organization and closely follow the attempts to reform the United Nations system and bodies which will begin in February.
It is also clear, Madam President, that we must establish a new relationship with the incoming administration in the United States, a country with which we agree on many issues, but also disagree on others, such as the death penalty, the International Criminal Court and the Kyoto Protocol in particular. We must agree positions on the next Copenhagen Summit, the laws with extraterritorial effect and other aspects.
It is also important to agree positions on the Central Asia issues: the nuclear crisis in Iran, the announcement of a calm and responsible withdrawal from Iraq, and the US administration's request for an increased western presence in Afghanistan. We must also look at how the breakdown in negotiations in the Middle East can be resolved.
Talking about the American continent, Madam President, it is vital to support the efforts of the Commission, and Commissioner Benita Ferrero in particular, to conclude association agreements with Central America, and especially the new direction to be taken in the negotiations with the Andean Community.
Further to the strategic association which the European Commission has initiated with Brazil and Mexico, this process could perhaps also form the approach to be taken in the negotiations on the Mercosur agreement, which have been stalled for too long.
On our continent, Madam President, we must drive forward the association agreement with Russia, but only on the basis of respect for international law. In this context, we must very clearly emphasise respect for borders and human rights, develop the neighbourhood policy and, at the same time, promote association and stabilisation agreements.
As stated by the Commission President, it is clear that we have much to do with regard to the situation in Africa. Madam President, I feel it is very important, once the reform (through the Lisbon Treaty) and enlargement processes have been completed, for the European Union to adopt or rather resume a basically geographical status, taking into account that, between now and the year 2050, China and India will absorb 50% of the world's gross domestic product, as previously happened in around 1800.
To this end, Madam President, advance planning is needed and I can say, Madam Vice-President, that our political Group will support the Commission in this work.
- (FR) Madam President, with regard to the G20, I believe that the European Union went to that summit with good proposals. When one reads the conclusions of the summit, they seem to be somewhat lacking in bite. How are we going to deal with the issues of rating agencies, hedge funds and tax havens? Good intentions abound, but if we rely entirely on self-regulation and codes of conduct, we shall not succeed. Let us be realistic and ambitious.
As far as the representation of the European Union is concerned, the picture, quite frankly, was less flattering. We need to make progress. This is something that the large Member States must recognise, but so must the small ones, which sometimes provide the heads of IMF (International Monetary Fund) departments and have no wish to relinquish these positions. Every country must play its part so that we can improve the future representation of the European Union.
With regard to the real economy, I heard what President Barroso said, and I was quite surprised. In his view, when the Commission exercises its right of initiative, it is engaging in populism. This being the case, I invite the Commission to adopt the proposals made by my colleague Poul Nyrup Rasmussen, even though it might regard them as populist. The fact is that, if we take no action in the realm of the real economy, we shall experience the same collapse and adopt the same strategy for economic recovery that Ireland has launched to rescue its banking sector, an 'every man for himself' strategy which, at a time of global crisis in a globalised economy, cannot possibly succeed.
That would be a waste of public money and would not in any way help the European Union to catch up with the United States, which has already devised a large-scale recovery plan.
We must think European, we must think global, and our national action must be concerted and coordinated, with scope for the Commission to take initiatives. That is what we expect from its communication of 26 November. We expect an ambitious European recovery plan.
Madam President, a crisis should not only be a time for action but also for reflection. Getting the climate package together will not only save the climate - saving us from disasters and epidemics and avoiding costs - but is also the best preparation for times to come. In a recession we must prepare for the time afterwards and for new markets. I think that there is a danger today of us throwing good money after bad.
When we are over this, will consumers really want to buy a big high-consumption car, or will they want a small, smart car? I once had a professor in my student days who said: 'when in doubt, leave it out'. What we need instead is a green new deal for investments, innovation research and energy smart technology, including in cars. We need a green new deal for new jobs and new wealth in a sustainable way.
The ALDE Group will work for an open, green, safe and entrepreneurial Europe, and in these areas we will support the Commission's work programme.
(DE) Madam President, Madam Vice-President, today I would like to talk about internal security and the work programme. However, before I do this I would like to mention another issue. We spend all our time talking about the banks. A few weeks ago in my local area, a large company with 2 000 employees filed for bankruptcy and the employees are facing ruin because the banks are cutting back the lines of credit. This shows that the crisis is already hitting the real economy in no uncertain terms and therefore I propose to the Commission that we take a look at one of the responses and investigate the law on subsidies, which we are now abandoning as far as the banks are concerned and that suddenly has no effect any more, and change it in light of the present crisis. In this way we can also help the medium-sized enterprises.
However, the main topic I want to discuss concerns the Commission's work programme and the subject of internal security. On reading the programme I was disappointed, because in addition to the economic issues there are also other major challenges. I can see that enormous achievements have been made with the Schengen Information System (SIS). Switzerland is now joining, and even before joining, it has reported significant successes due to access to the SIS. Nevertheless, the programme does not seem to explain how the Commission wants to finally get SIS II up and running. It is delayed month after month and no progress is made.
We are also not making any progress in the second area which is of extreme importance with respect to police cooperation, namely the fight against organised crime and practical cooperation between police organisations. We are lacking a clear legal framework. Unfortunately, I have also found nothing on this subject in the work programme for 2009. I should like to see more commitment in this area.
Thirdly, migration, the migration network, immigration and the blue card, which we will discuss tomorrow, are described in the programme. The general public would go along with increased openness for immigration if we explain to them clearly that we are fighting against illegal immigration and that we will also bring an end to this illegal immigration. This is one of the interconnections that we must not overlook.
(SV) Madam President, Commissioner, it is good to have a joint debate about the economic crisis, the downturn in the real economy and the Commission's work programme. These issues belong together. It is also good that the Commission is proposing coordinated efforts. However, in my opinion, this is not so clearly reflected in the work programme.
Voices have been heard within the Council to the effect that we should now cut down on environmental investments and our ambitions relating to the environment. I totally disagree with this view. Nor do I share the view, as expressed by a number of others, that we must now cut back in the social area. In fact we must do the opposite. What we need is investment in research and development, new environmental technology and a new infrastructure that is much more environmentally friendly than the infrastructure we have today. We must train the workforce and ensure that young people get the right training so that we maintain our competitiveness, but also strengthen individuals for the future.
If I then turn to the work programme and look at the social area, I can see that this is not a Commission that has prioritised the social area. Allow me to give two examples. We have listened to Mr Rasmussen; now I think we in the social area should also be heard. The report that I was responsible for dealt with equal treatment on the labour market within the EU and the right to take industrial action for equal treatment. The Commission must now respond to this with concrete measures for equal treatment on the labour market in the EU by amending the Posting of Workers Directive and by means of a social protocol. That is the first issue. The second is what is happening in the area of the working environment, where we are seeing an increase in the number of accidents throughout the EU, at least in certain Member States, because we are giving this area lower priority. This is also something that the Commission must respond to so that we tie together long-term sustainable development, that is to say economic, environmentally-friendly and social development.
Madam President, I want to talk from the perspective of the Committee on the Internal Market about what is going on in the real economy. I went to see some small businesses two weeks ago - successful companies supplying aerospace, automotive, energy industries.
Their problem is that they have taken on lots of skilled people but their order book has slowed down or, in some places, collapsed. They are the people that we need to be thinking about because if they are not there after this recession, if those skills are not there, then we are in serious difficulty. These are the companies that we want to invest in new products, in new services, to develop and train those staff that are there.
So I say to the Commission that small businesses are going to be the engines of job re-creation. We have a Small Business Act going through here now. The implementation of it is probably in this rather long and tedious document somewhere, but surely you, the Commission, should be looking at the real priorities for bringing in some of the things that we have worked on here that will actually help the real economy. That is where your priorities lie. I do not get any sense that this is a real response to the crisis at all.
There are some nice words at the front here but I do not see the programme as changed. So my message to you, Mrs Wallström - and I hope you will take it back to President Barroso - is that this is not good enough. And, we need real action on the things that are going to make real differences to jobs out there now and in the future.
Of course, the other people who can help us are those public investors, the people who are keeping and sustaining projects and construction, sustainable building, buying greener vehicles and particularly investing in the next generation of telecom networks.
I will just conclude on this crucial point. Next week the Council (and I am sorry the minister is no longer here) will have the opportunity to sign off a common position on the Telecoms package that will pave the way for that investment.
We hear that some Commissioners are not keen on that. Well, I hope you will tell them that it is crucial for the future of the European economy that that package is approved by the Council next Friday.
(NL) Madam President, I should like to make a preliminary observation. It is true, as has been said by many people, that Europe should play a greater role on the world stage, but Europe should also speak much more with one voice rather than it being fragmented as it is at the moment. The large Member States will need to conform and recognise that we now have to show a united European front. After all, the leading role in regulation, re-regulation, supervision and the improvement of the financial markets is not the brainchild of Gordon Brown or Nicolas Sarkozy, but the European institutions. We in Europe should now defend what has been set out.
Apart from the agenda for the financial markets, all attention should now go to the economic crisis we are facing. All the alarm bells are ringing. Here too, while we should act internationally, we in Europe should also act in a more European manner, with a European rescue plan. This should not just be more of the same; we would like to see a real U-turn. The Brueghel economists have really lost their faith and now plead in favour of more spending. Reserve should turn into thought-provoking policy. In my view, what they propose, this one percentage point, is far too little and we will not get there with the 1% reduction in VAT they proposed, because the figures of the decline are much bigger. In the Netherlands, for example, the building industry is facing a 20% decline, so I think that we should apply the low VAT rate there to ensure that the housing market across Europe receives a shot in the arm.
(NL) Madam President, Commissioner, as coordinator of the Group of the European People's Party (Christian Democrats) and European Democrats for regional policy, I want to help find solutions in a very proactive manner. Europe should indeed come up with an action plan now. I endorse Mr Barroso's position in this respect.
Investment through the Structural and Cohesion Funds - with EUR 60 billion a year from Europe, doubled to EUR 120 billion by the Member States - would make it possible to be active and more flexible and to gather speed. This concerns specific investments, both through the Lisbon Strategy in terms of knowledge and through the Gothenburg Strategy in terms of energy and ecology.
It is about jobs, as ever. It is about retraining people who have lost their jobs so that they can find their way in the new economy. Only with this attitude and with people who have sound qualifications can we, after the crisis, look forward to the future again.
The programme as it stands needs to be finely tuned in a number of areas. For example, the 2007-2013 regulations can become more flexible. Funds can be transferred within the operational programmes in the Member States themselves. Funds that have not yet been allocated - and these involve quite large sums - can be spent more quickly. We can translate the position adopted by Parliament, namely to use funds not yet allocated under the n+1, n+2 and n+3 rules in the current period, as well as possibly funds left over from the previous period, into action.
We would ask the European Commission - and I know that Mrs Hübner is on the case - to draft an amendment package to demonstrate our dynamism to the public before next year's elections. We are eagerly awaiting these proposals and would urge you to react promptly. Congratulations to the Commission so far, but more efforts will need to be made in future, something which Parliament is prepared to do.
(ES) Madam President, Commissioners, ladies and gentlemen, the G20 Summit has set a very ambitious agenda, which is simply to ensure that financial globalisation is subject to rules. In Europe this means learning from our experiences and taking advantage of the lessons of capitalism which is an interest-based system in which, without rules, if you are too greedy, you can end up with nothing.
The Commission President has raised certain issues with us so as not to give in to populism, but there are things that can be done. Mad cow disease taught us that you cannot sell harmful and rotten products in supermarkets or butchers' shops and that there must be rules.
In Europe we can do things if we learn from our mistakes, as has happened in my country. For example, we could decide that the banks, building societies and financial institutions must establish funds for times of crisis or also, Madam President, that off-balance-sheet transactions and unproven securitisation processes are prohibited. This would be a step towards the prudent management that financial institutions should practise and that we have still not achieved in Europe.
I believe that the Commission would do well to also work in this area.
(DE) Madam President, Commissioner, ladies and gentlemen, in the face of the financial crisis, enormous amounts of money are suddenly being freed up, including sums to ease the economic crisis. If I understand my colleagues correctly, we all also want to ensure that this money can flow.
I would like to tell the Commission, at this early stage, that we expect it to do its job. This means that the issue of regulating this money remains on the agenda. Therefore it is not possible for us to be satisfied with the work programme that the Commission has submitted for 2009. We are disappointed that this aspect of your work has not been the central focus. The Barroso Commission has achieved a lot with respect to this issue but it also makes it clear to us that it does not consider the subject important for 2009. I would like to advise you against this.
We are also disappointed that the Anti-Fraud Office is not being better equipped with a new legal basis. There is a risk that the Council will reach a deadlock as the 27 Member States can no longer come to an agreement on the subject of combating fraud. We also have expectations of the Commission in this regard, expectations which, after reading the work programme, do not seem to have been fulfilled.
We are also disappointed not to find more detailed information on the national statements. If we are exercising more freedom for expenditure on the one hand, we must also make sure that the Member States are subject to appropriate obligations.
What I do not understand is that the Barroso Commission does not want to develop and demonstrate its greatest success: the disclosure of the recipients of subsidies. Why are you not using this to disclose how EU money is being spent? Why are you not analysing whether we are actually achieving our political goals using the information gained from this data?
I believe that we are right to have high expectations of you, that we should expect more than has been presented in the legislative and work programme. However, you should definitely use our critical solidarity and our questions for further development.
(EL) Madam President, prime ministers in the midst of a crisis should be jointly planning their social, not just their economic interventions. Obviously the banks had to be saved, but Europe should already be focusing on directly rescuing people on low and average incomes and stimulating employment and social cohesion.
The social state and social cohesion cannot be at the tail end of open and uncontrolled markets or of the economic policy of Europe, a survival bait that we throw to all those who are foundering in times of crisis. On the contrary, they are the core of European economic growth and that is how they should be treated.
Secondly, in order to achieve this, we need to urgently adjust the terms of the Stability Pact; we need a new social Maastricht, a sustainable pact for growth, employment and social protection based on strict rules and preconditions.
Thirdly, Europe should be at the global vanguard of innovation and new technologies by investing capital in education and research into green development; this is, of course, something which will mean a huge increase in the European budget. We need at long last to move forward.
Sun, wind and water will be the oil of the future. Whoever makes early use of them will create millions of jobs for their citizens and a prosperous society. If Europe gets left behind, as some people are saying now, the America of Barack Obama, whose election we are all hailing, will take the lead and we shall lose out.
Fourthly, we need new market transparency, control and supervision rules. The current system which caused the crisis, in which profits are reaped by a few private individuals and society as a whole bears the losses, will result in new crises.
Madam President, at a time when the world is seeing the most important financial crisis that has ever hit us, we are looking at a failure so far on the Doha Round. It is of crucial importance. I have just spoken to Baroness Ashton - or Commissioner Ashton as she is now - and I do believe that she is taking us forward in a progressive and futuristic way. The financial crisis has to be underlined, as has the need to deepen Europe's relationships with its key partners, including the new US Administration, but probably more importantly when the Director-General, Pascal Lamy, is up for so-called re-election - we will see whether or not he gets the post, but there is a good chance that he will. We need more action and less rhetoric in this.
Brown has called for leaders to avoid putting up barriers to trade and investment during the times of economic crisis. This is crucial to the WTO negotiations. The EU must not be Dickensian in its approach to the way in which we approach trade. We must open our barriers. We must not put in place trade defence instruments. Reform is only going to be successful on the grounds of a free market principle. That includes, as I say, open trade and investment.
Last week Pascal Lamy met with the G20 to work with a proposal that will see a possibility of a settlement coming up in the short term. We hope to see something even before Christmas. That is the way the Commission sees it at the moment. I congratulate the previous Commissioner and the present Commissioner on their approach. The EU has led for the first time in the trade negotiations and must be congratulated.
(PL) Madam President, the informal meeting of the European Council and the G20 summit in Washington attempted to respond to the most important current challenge: the financial crisis which, without a doubt, represents a defeat for neo-liberal economic theories. The declarations issued by those meetings resemble nothing so much as closing the stable door after the horse has bolted, and I was sorry to hear Mr Barroso say that it was only the crisis that has changed their thinking.
They have failed to address the burning issues of how to arrest the recession, how to create new jobs and, finally, how to combat climate change without incurring unnecessary economic costs. European Socialists have long since been calling for a reform of financial markets and for coordinated action by European Union governments.
It is my view that we cannot concentrate just on financial markets, where financial institutions and greedy managers have brought about the present situation. We must protect our citizens against food, energy and rent price rises so as to maintain their real income levels and thus to protect their purchasing power: the consumer demand which, together with investments and exports, has such a significant impact on economic growth in the European Union. We must also protect the profitability of small and medium-sized enterprises.
If the climate and energy package is retained in its present form, especially where the emissions trading scheme and the demands on power plants and heavy industry are concerned, I must warn that in Poland and in other new Member States this will lead to considerable costs and above all a tremendous increase in energy prices. Fighting climate change is a legitimate objective, but the battle cannot be fought by means which will quickly lead to another crisis, when we have not yet managed to overcome this one.
(ES) Madam President, as regards the plans for the fisheries policy, certain proposals that we have been waiting for have been so long coming that what we now need is a fixed work programme allowing us to determine with greater certainty those issues that will come before us in this parliamentary term.
Despite our requests in this respect, and aside from the reform of the monitoring policy which has just been presented, we have so far been unable to obtain any better idea of what is to come.
The Commission document tells us that one of the priorities will be the presentation of the Green Paper on the reform of the common fisheries policy. However, in reality, this simply represents the start of a debate which will not end until 2012.
The promised reform of the common organisation of the markets also appears in the communication, but we are again unsure whether this will reach us in the first half of 2009.
I want to point out that there is a whole series of issues which, either because of international commitments, such as fisheries agreements, or multilateral obligations, such as the need to transpose the recommendations of the regional fisheries organisations into Community law, should appear in the legislative programme.
There are also other issues, such as the future of European aquaculture or the proposal on discards which appears and disappears like a ghost from the Commission's work programmes, which we believe should also become priority issues, given the importance attributed to them by both the sector and this Parliament.
We therefore hope, Madam President, that an amended work programme for 2009 will be presented as soon as possible, taking into account these repeated requests from the European Parliament.
(DE) Madam President, those that are weakest economically are always the ones to suffer the most in times of financial crisis. Incomprehensible financial services products, the quality of which were no longer assessed by rating agencies, lack of transparency and the erroneous belief that the market regulates itself only added to the casino mentality. Unfortunately, the Commission also vehemently refused to consider legislative regulatory measures for the financial market and showed itself to be totally resistant to advice from the European Parliament.
However, the task we now face is to put this behind us and to learn political lessons from it. Employees who are losing their jobs now, and who have to accept substantial losses to their pensions due to the high-risk investments of their pension funds, will have to bear the costs in several ways. The priorities now, after and in the light of the analysis of the situation, are the introduction of an emergency plan, better control mechanisms and damage limitation, as well as securing access to loans for emerging economies and developing countries, in order to be able to create sustainable growth once again. Just as important is that the principal sceptics with respect to the necessity for a larger EU budget must have now understood that we have to set up a stronger tool as a precautionary measure in order to be able to deal with crises more effectively.
Madam President, I would just like to make a small and medium-sized intervention on my favourite subject of SMEs. I was delighted that Commission President Barroso made many remarks about SMEs in his opening comments. But if I have a concern, it is a concern that he talks words - as one has to when one talks - but we have not yet seen enough action - a comment that Malcolm Harbour made earlier on today.
I notice that in section 3 of your Legislative and Work Programme for 2009, a very important section entitled 'Better regulation - delivery on promises and change of regulatory culture', there is a comment that 'a simpler and better regulatory environment without unnecessary administrative burdens will, therefore, remain a key component of the Commission's legislative work'.
With due respect, Commissioners - and I speak as a great fan and supporter of the Commission in this regard - I have not yet seen evidence of this being in this legislative programme. There is a lot of talk of that: yes, we will do it, we will reduce by 25% - but where is the beef? Where is the reduction? We have not yet seen it.
So, going back to the heading 'Better regulation - delivery on promises', if there is one word that you remember for this legislative programme, Commissioners, that word must please be 'delivery'.
My final thought is that I do recognise that changing culture takes time and also, speaking as the coordinator for employment and social affairs for the PPE-DE Group, I do realise that the committee on which I have the great good fortune to sit is not always the greatest ally in the cause of better and simplified regulation. But I have to suffer in this committee, and my invitation is that one of you should come and suffer too - if only briefly - because we may be part of the problem. But if we could somehow create a new precedent that, ideally, the Commission President would come and address our committee, maybe that would help make our committee help your work, and we could then become part of the solution.
(DE) Madam President, I would like to address one issue that until now has not been addressed very often, namely the role of the state. We can see that integration into the global economy also means that we have to increasingly learn that the state has to integrate internationally and globally, so that it is at all capable of interceding and exercising the necessary controls.
I think that the European Union has an excellent opportunity to take on this role. We can see that more and more trust is being placed in it. We should do everything we can to show that this trust is justified. This includes the European Union examining its legislation once again. I can see Commissioner McCreevy sitting there. I would advise him with great urgency to approach the Volkswagen Law in a different way to what he has planned. This would be a significant signal that he has understood the sign of the times.
I would also like to express my support for Mrs Gräßle. She is absolutely right that we have to be much more stringent with the control measures and I wish that the European Union also understood how to organise itself on an international level. Why not approach the World Bank and the International Monetary Fund with a single voice? It works wonderfully with the World Trade Organization, but we have not learnt how to do this in another sphere. I also hope that you will all give your support to making G20 an organisation that will continue for a long time.
Madam President, I think lots of things have been said about the financial crisis but it is very important to have one viewpoint. We are too self-critical at the moment in this Parliament and also too self-critical vis-à-vis the EU institutions.
Let us not forget that we have had a very radical overhaul of our financial services legislation during the last eight years. We have proper laws. We have proper regulations and the supervisory system has also been improved. Of course we could not avoid the crisis, but we were not the birthplace of this crisis: it was born in America. It was born in the United States because of their lack of regulation, their lack of supervision and their lack of proper implementation.
We should avoid over-reacting in Europe. This is not the proper time to give in, having good impact assessments and a better regulation agenda, as Mr Bushill-Matthews just said. This is the perfect time to have well-targeted, well-prepared proposals and take them through. If we react incorrectly it might have serious consequences. It might even bring a more serious crisis upon us. For example, if we accept legislation which makes it more difficult for financial markets to recover, it is not to the benefit of European citizens.
We should now take it coolly and we should try to avoid improper, ill-targeted and ill-prepared legislation and not be too self-critical. The Commission should be thanked for bringing through this very important change in European legislation and supervisory regime.
Madam President, we are in the midst of a deep financial crisis that is unique from very many perspectives. It is unique because it is the first global financial crisis we have seen and we are also in a recession in the world economy.
But it might be good to have some sort of perspective on the events and the developments we are going through, because we have also seen 25 years of unprecedented and unique global economic growth that has made it possible for more than two billion people to leave poverty.
I must say I have heard very little of this from that part of the Chamber here tonight when they are saying that the open economy has failed. Is it a failure that two billion people have left poverty? Of course not. But we do see a new structure in the global economy today, and the fact that the meeting in Washington was a G20 meeting and not a G7 meeting is an expression of the new reality we are living in. I think that is good, because the whole dominance of the transatlantic economy is not there any more. In general, that is a good thing because it means that other parts of the world have been able to develop prosperity.
It has, during this period, created imbalances: huge surpluses in countries such as China, and huge deficits in countries such as the US, coupled with a unique and artificially low interest rate in the US economy which has increased the credit volume more than ever.
It is interesting to note that we have had the same debate in this Chamber with colleagues from that side calling for lowering interest rates even further. Had we done so, the problems in Europe would have been even bigger than they are.
Now we need to see to it that we can restructure and recover the global economy, and I think that the European Union has an important and crucial role to play in that. We need to make sure that we do what was said at the Washington meeting, secure free trade and open markets and say 'no' to protectionism, because that would hinder recovery more than anything else. We need to make sure that the regulatory framework of the global financial markets catches up with the reality of how the world economy looks today. That is our task, and we must take a lead in that and develop prosperity even more.
Madam President, there is a grave danger of rushing to excessive misguided regulation and to unintended consequences. An example in the new capital requirements directive is the proposed 5% retention of securitisation proceeds. This will only clog up credit creation. Lack of securitisation possibilities is the principal reason that credit has dried up now. We need the banks to lend but no, this misguided principle, which lacks an impact assessment, will prevent a restart of securitisation and the credit which our business and industry so badly needs. Ask the motor car industry how it will prosper if securitisation is snuffed out.
That is only one example. If we suspend true and fair accounting, if we go out of our way to kill hedge funds and private equity and incentives to innovators, risk-takers and even bankers, as Mr Schulz and the Socialists require, we will only delay and kill altogether that recovery.
Madam President, a number of speakers here - including my colleague, Brian Crowley, from Ireland - have blamed the bankers for acting like bankers, maximising short-term profits to the limits of the law. This crisis was allowed to develop because governments everywhere abandoned their responsibility to sufficiently govern the economy, including banks. Most of those in power have ignored history and accepted the ideological mumbo-jumbo which we have just heard now from the last three speakers that the market is a self-balancing natural phenomenon and government has no role in interfering with it.
The fact is that Adam Smith's invisible hand is a pickpocket. The pockets that are being picked are the pockets of working people who are losing their jobs, families who are losing their homes, and those who are poor already and who are losing their savings and pensions. It is not bankers and right-wing politicians who are losing. This will happen again unless we clearly define a new economic framework which enables us to ensure that banks and industries serve society and enable governments to govern in the public interest.
Madam President, I think Adam Smith has been very successful, especially in Ireland! I think we are aware of the consequences there.
(SV) Madam President, Commissioner, I think it is important that, through the G20 summit, the EU and the world have taken action and have said they are willing to continue to act together. This is something new in world politics. A European and global system for supervision represents further important steps. Let us then ensure that we create flexible rules for the future, not in order to solve yesterday's problems.
I would like, in all humility, to issue three warnings: a warning against over-regulation, which could slow down the world economy even further; a warning against too large a state aid package to rescue industries in crisis - we have a few examples at home in Sweden, as the Commissioner knows very well - and a warning against protectionism and closed borders. We must not fall into the same sort of crisis we had in the 1930s.
- (FR) Madam President, I shall address myself to the Commission because the representative of the Council is no longer here. I truly believe that Mr Barroso's proposals will not resolve the current crisis, because he has forgotten one factor, namely the causes of this crisis. These are our production-driven system and our concept of development, which destroy and exploit the planet and its people.
The crisis is not over; I believe we must be aware of that. Indeed, I think it is only beginning; our society has been sent reeling, and there is far more to come. As I see it, while the leaders of this world, with its globalised economy, are failing to recognise the need to change course, our fellow citizens, for their part, are unable to understand how billions of euros can be found to bail out banks today and the motor industry tomorrow at a time when the content of housewives' shopping baskets is being steadily whittled away.
You propose economic recovery measures, but if it is the same thing that has been tried over these past years and has led to chaos, you are on the wrong track. I believe we really must reduce our ecological footprint. That is the issue. How do you intend to resolve it?
(The President cut off the speaker)
Madam President, we talk sometimes about grand designs and great plans and ambition. I was touched recently by the words of the Canadian finance minister who spoke about being boring, unexciting and prudent. I suggest that maybe we look carefully at what he had to say, because he said that good regulation begins at home and before we start looking at the world we need to look at ourselves - although I am inclined to the view that excessive regulation is as bad as none whatsoever. Therefore, we need to be very balanced in this.
But, whatever we do, there are people now in business, on farms and in households who cannot get small amounts of credit to keep themselves going. I was on a farm in Ireland recently and they could not renew their EUR 25 000 overdraft. This is a really serious problem and we need to address it.
On the work programme, we will have the budget review, the implementation of the health check and review of fisheries. It will be a busy year and I wish you luck.
Vice-President of the Commission. - Madam President, thank you for all these interesting interventions. Maybe this is another mission impossible to try to collect and respond in a satisfactory way to all Members' different views on the legislative and work programme. They range from GMOs, as we heard, through fish to the WTO and the whole financial crisis. So I might not have the time or the possibility to respond in a fully satisfactory way to all your detailed questions.
I would first of all say that there has been nothing like 'business as usual' since we entered this crisis. By my side you see my colleague responsible also for much of the response, as well as Mr McCreevy behind us here, and they will know better than anyone else that we have had to work on this from the very first moment. I would also say the Commission has responded to the financial crisis with unusual speed. I remember that in the past we congratulated ourselves on responding within three months to one of the oil spills that we had and we thought that that was a kind of record, but this time we actually managed in 24 hours to get proposals on the table and to adopt important proposals. So I think that there has been nothing like business as usual and we will not see anything like business as usual from now on. We have to continue to respond to a recession that we have already seen the beginning of. So that is absolutely clear.
I also think that all your interventions have illustrated the need to get the balance right. To get the balance right in terms of environmental concerns as well as the social issues - all of these have to be covered. But why do you believe that what you find in the strategic initiatives like the report on the Lisbon Strategy for growth and jobs and proposals beyond 2010, a European framework for recovery, financial markets for the future package supervision, will not contain the social issues and cover the whole sustainability criteria? Of course it has to reflect that balance, and that is what we will work on, as well, in completing it with the very detailed proposals that will have to come on-stream from now on. So that balance, and also getting the balance right between regulation and letting the market work, is crucial to us and something that we are fully aware of.
I think that this also will affect our credibility because it is only when we also fill out these strategic initiatives, the things we have listed as strategic and priority initiatives, with the very concrete follow-up and implementing measures that we gain credibility and that we can also continue to play a leading role within the G20 or in the IMF context or affecting the rest of the world on energy and climate as well; we will get this credibility from delivering what we have promised in this work programme.
We have appreciated very much the dialogue that we have had for a long time now with the different committees in Parliament and the kind of overall political debate that we have engaged in and I want to thank you very much for that. I think that helps us to deliver. It helps us to also bring the right details to the lists of proposals.
But, as you know and as is clear also from our work programme, this is a very peculiar time because it is a kind of transition, with a new Parliament, a new Commission; and, with the elections to Parliament coming up next spring, you have also asked us not to go on delivering when you can no longer receive it and do something meaningful with it.
I must just mention one more thing, and that is SMEs, because several of you have mentioned the small and medium-sized enterprises. Of course they will be absolutely key to any success in dealing with the financial crisis, so we will deliver, we have already produced a SME business act and of course there is a follow-up, an implementation of the business act.
The same is also true for the social package that we presented. Now it is a matter of the implementing measures. So if you do not find every proposal in every area in this particular proposal, that does not mean that we have stopped working on it or that we will not come back with detailed proposals, but the balance is absolutely crucial.
And when we speak with one voice, it helps if we have one message as well or a coordinated message in everything we do and I think that will remain crucial for all of us.
Let me finally say that in this Legislative and Work Programme you will see that we have for the first time identified communication priorities and since this is my portfolio I want to underline this and remind you all that we proposed four items to become joint communication priorities for next year: the EP elections of course, energy and climate change, the 20th anniversary of the fall of the Berlin Wall and growth, jobs and solidarity, meaning that the package also covers fighting the financial crisis.
We are already working together to prepare work on these priorities and I can assure you that we will contribute to the work that Parliament is doing in preparing for the elections; tomorrow I will talk to your Bureau's working group on communication to see how we can help and support and back Parliament's work plans for communicating the EP elections.
So that will be very important work for us. If we want to keep credibility and legitimacy, we have to mobilise voters to make sure that they cast their vote in June next year. With a combination of good policies and good communication I think we can actually face the difficult year ahead with at least a little confidence, and if we work together, the confidence will be even greater.
The debate is closed.
The vote on motions for resolutions on the Commission's legislative and work programme for 2009 will take place during the December session in Strasbourg.
Written statements (Rule 142)
in writing. - (PL) The recent Washington summit was basically the start of a process to which national leaders must become committed in order to minimise the impact of the global financial crisis.
In an era of globalisation, when the economies of individual countries are closely interlinked, international cooperation aimed at arresting the crisis must be a priority. What I have in mind is not only a common EU position on many issues, but also specific joint action and practical intervention aimed at mitigating the effects of the financial crisis.
Experts maintain that the Polish economy is one of the few that will be able to withstand a possible economic depression, though no one can predict the scale that the crisis might reach globally.
We must even now be prepared to introduce appropriate crisis prevention measures, with the governments of the various states playing a key role. Where necessary, they should offer capital support to financial institutions threatened with bankruptcy.
Once again, may I emphasise the important role the state has to play in preventing a global crisis, through intervention in local financial markets.
in writing. - In a way, this is a key part of solving the problem, for unless we can achieve a truly common stance in the EU, achieving effective global rules for the financial markets becomes wishful thinking. Sensible people would say that a massive failure of both regulation and oversight, as well as the flaws revealed in a highly simplistic economic philosophy, provide a clear answer as to what to do.
Some still argue, however, that soft regulations should be the lynchpin of the new system. In my view, they are wrong - either if they genuinely think so, or are driven by parochial interests. The world has changed dramatically in the last couple of decades. The decline of a misleading paradigm (which equates free markets with no regulations) has to be seen in conjunction with a rising multipolar economic world in the attempt to forge a new international financial system.
Arguably, the fate of an open world economic system hinges on the latter. I hope that the new American administration will be forthcoming in this respect, but we at home in Europe have to rise to the momentousness of this period. Some of our own bickering and inability to compromise serves as no good omen in this respect.
in writing. - (HU) Our first task is to restore confidence on the financial markets, in order to prevent a further deepening of the crisis. From this perspective, politics bears enormous responsibility.
Not only do we need rapid and confidence-building macro-solutions, but we need to prevent a similar financial crisis from occurring again.
All this is not simply a minor hurdle for blind capitalism, as we have heard it said in recent times, but rather a marvellous opportunity to bring about a much more effective as well as legitimate financial and supervisory regulation.
At last we can now humanise capitalism!
We must also be attentive to the fact that the crisis threatens not only banks and big business, but causes daily problems for citizens as well.
We need a sustainable solution for addressing the crisis, and if this means we have to reshape the world, then we will have to make it much more just, humane and rational.
There are regions in Europe where even before now life has seemed hopeless. Besides fixing the economy, we need to focus on concrete solutions for the most disadvantaged, that is to say, those who suffer and will suffer most from the effects of the crisis and who face the greatest economic and social hardships.
If we do not do this, the average person will survive the crisis and grow again, but we will entrench destitution for a long time.
The financial crisis has engulfed the whole world. In my view, this is an economic crisis, while finance, which normally greases the wheels of the economy, is truly in the grip of a typhoon. René Thom's catastrophe theory seems to have been validated. At the same time, its moral aspects need also to be noted, and this has been pointed out by many economists.
At this point, let me quote Ettore Gotti Tedeschi: 'Is it consistent with logic and ethics to create an illusion of development based solely on the growth of private consumption, is it consistent with logic and ethics for the growth of consumption to be absorbing the growth of social costs (pensions and health services), thus provoking tax rises, is it consistent with logic and ethics to transform a society of savers into a society of debt-ridden consumers, and is it consistent with logic and ethics to force the globalised man to seek work far away from home?'
The cost of this lack of an ethical dimension will be high, because we are paying for greed and for risks taken with other people's money by irresponsible individuals who have created tax havens for themselves. It is the taxpayer, both in Europe and in America, who has to pay for this rapacity and dishonesty. We are becoming poorer. Banks are becoming less important in the economy which, producing less, needs fewer workers, and thus a domino effect is created.
Today's markets need certainty and observance of rules. We need measures to shield the very poorest and at the same time to protect our assets from being bought up for next to nothing. At least several years will be needed for this emergency treatment to work.
in writing. - (DE) A particularly welcome feature of the Commission's legislative and work programme are the measures planned to combat the economic crisis in Europe. Next year, European politics must manage to identify long-term prospects for the EU and, in cooperation with the general public, limit the adverse effects that the crisis in the financial market is having on the entire European economy.
The effects of crises such as this are often only felt in the real economy at a later point in time. In addition to action taken by the individual states, Europe must introduce measures in order to keep the negative consequences to a minimum.
The year 2009 will be decisive in the fight against climate change.
Next year, Europe will have the chance to set itself up as a strong international partner in connection with environmental protection issues. Establishing the EU's negotiating position for the United Nations Climate Change Conference in Copenhagen is not only a high priority as far as environmental issues are concerned, there are also interconnections to other political fields. The European Union can prove itself to be a pioneering force, not only with respect to the continent of Europe but also in connection with protecting the climate on a global basis.
Nevertheless, next year we must ensure that ongoing work is not forgotten due to the important forthcoming initiatives.
Even though the state of the common agricultural policy has been reviewed this year, the interests of the agricultural sector must continue to have high priority within European politics.
in writing. - (EL) The credit crunch, this deep crisis in the capitalist system, is the current scourge of workers, exacerbating the problems of unemployment, undermining social insurance and pension systems and further reducing the income and standard of living of working class families.
Capital and its political representatives are placing the burden of the credit crunch on the shoulders of workers and are attempting an all-out attack on workers' rights in order to safeguard their profitability.
The Council and the Commission in their statements and the European Parliament are adopting the positions of capital and persisting with the same catastrophic economic and monetary policy by calling for faster capitalist restructurings and reforms at workers' expense. They support Economic and Monetary Union, the Maastricht Treaty and the four freedoms, the Stability Pact and the reduction in social spending within the framework of financial discipline. They are calling for stricter supervision of the Member States by the EU and they welcome and are strengthening its socially uncontrolled role in order to support capital more effectively. They are calling for faster and more faithful application of the anti-labour Lisbon Treaty and the general orientation of the economic policy of the EU.
The experience of workers and the working class itself is leading them to rebut and counterattack the policy of barbarity.